Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-167179 Dear Fellow Stockholder: K-Fed Bancorp is soliciting stockholder votes regarding the mutual-to-stock conversion of K-Fed Mutual Holding Company.Pursuant to a Plan of Conversion and Reorganization, our organization will convert from a partially public company to a fully public company by selling a minimum of 6,375,000 shares of common stock of Kaiser Federal Financial Group, Inc., which will become the holding company for Kaiser Federal Bank. The Proxy Vote We have received conditional regulatory approval to implement the Plan of Conversion and Reorganization.However, we must also receive the approval of our stockholders.Enclosed is a proxy statement/prospectus describing the proposals being presented at our annual meeting of stockholders.Please promptly vote the enclosed Proxy Card.Our Board of Directors urges you to vote “FOR” the approval of the Plan of Conversion and Reorganization and “FOR” the other matters being presented at the annual meeting. The Exchange At the conclusion of the conversion, your shares of K-Fed Bancorp common stock will be exchanged for new shares of Kaiser Federal Financial Group, Inc. common stock.The number of new shares that you receive will be based on an exchange ratio that is described in the proxy statement/prospectus.Shortly after the completion of the conversion, our exchange agent will send to each stockholder of K-Fed Bancorp who holds stock certificates a statement reflecting your ownership of shares of common stock issued in the exchange.Shares of K-Fed Bancorp that are held in street name (e.g. in a brokerage account) will be converted automatically at the conclusion of the conversion. The Stock Offering We are offering the shares of common stock of Kaiser Federal Financial Group, Inc. for sale at $10.00 per share.The shares are being offered first in a subscription offering to eligible depositors of Kaiser Federal Bank.If all shares are not subscribed for in the subscription offering, shares will be available in a community offering, to K-Fed Bancorp public stockholders and others not eligible to place orders in the subscription offering.If you are interested in purchasing shares of our common stock, contact our Stock Information Center at (877)860-2086 to receive a stock order form and Prospectus.The stock offering period is expected to expire on October 29, 2010. If you have any questions please refer to the Questions & Answers section herein. We thank you for your support as a stockholder of K-Fed Bancorp. Sincerely, Kay M. Hoveland President and Chief Executive Officer These securities are not deposits or savings accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.None of the Securities and Exchange Commission, the Office of Thrift Supervision, or any state securities regulator has approved or disapproved of these securities or determined if this proxy statement/prospectus is accurate or complete. Any representation to the contrary is a criminal offense. PROSPECTUS OF KAISER FEDERAL FINANCIAL GROUP, INC. PROXY STATEMENT OF K-FED BANCORP Kaiser Federal Bank is converting from a mutual holding company structure to a fully-public stock holding company structure. Currently, Kaiser Federal Bank is a wholly-owned subsidiary of K-Fed Bancorp, a federal corporation, and K-Fed Mutual Holding Company owns approximately 66.7% of K-Fed Bancorp’s common stock. The remaining 33.3% of K-Fed Bancorp’s common stock is owned by public stockholders. As a result of the conversion, Kaiser Federal Financial Group, Inc., a Maryland corporation, will become the stock holding company of Kaiser Federal Bank.Each share of K-Fed Bancorp common stock owned by the public will be exchanged for between 0.7194 and 0.9733 shares (subject to adjustment to up to 1.1193 shares)of common stock of Kaiser Federal Financial Group, Inc., so that immediately after the conversion K-Fed Bancorp’s existing public stockholders will own the same percentage of Kaiser Federal Financial Group, Inc. common stock as they owned of K-Fed Bancorp’s common stock immediately prior to the conversion, excluding any new shares purchased by them in the offering and their receipt of cash in lieu of fractional exchange shares, as further discussed below.The actual number of shares that you will receive will depend on the percentage of K-Fed Bancorp common stock held by the public at the completion of the conversion, the final independent appraisal of Kaiser Federal Financial Group, Inc. and the number of shares of Kaiser Federal Financial Group, Inc. common stock sold in the offering described in the following paragraph. It will not depend on the market price of K-Fed Bancorp common stock. See “Proposal 2—Approval of the Plan of Conversion and Reorganization—Share Exchange Ratio for Current Stockholders” for a discussion of the exchange ratio. Based on the $8.00 per share closing price of K-Fed Bancorp common stock as of the last trading day prior to the date of this proxy statement/prospectus, unless at least 7,089,400 shares of Kaiser Federal Financial Group, Inc. common stock are sold in the offering (which is between the minimum and the midpoint of the offering range), the initial value of the Kaiser Federal Financial Group, Inc. common stock you receive in the share exchange would be less than the market value of the K-Fed Bancorp common stock you currently own. See “Risk Factors—The market value of Kaiser Federal Financial Group, Inc. common stock received in the share exchange may be less than the market value of K-Fed Bancorp common stock exchanged.” Concurrently with the exchange offer, we are offering up to 8,625,000shares of common stock (subject to increase to up to 9,918,750 shares) of Kaiser Federal Financial Group, Inc., representing the 66.7% ownership interest of K-Fed Mutual Holding Company in K-Fed Bancorp, for sale to eligible depositors of Kaiser Federal Bank, to Kaiser Federal Bank’s tax qualified benefit plans and to the public, including K-Fed Bancorp stockholders, at a price of $10.00 per share. The conversion of K-Fed Mutual Holding Company and the offering and exchange of common stock by Kaiser Federal Financial Group, Inc. is referred to herein as the “conversion and offering.” After the conversion and offering are completed, Kaiser Federal Bank will be a wholly-owned subsidiary of Kaiser Federal Financial Group, Inc., and 100% of the common stock of Kaiser Federal Financial Group, Inc. will be owned by public stockholders. As a result of the conversion and offering, K-Fed Bancorp and K-Fed Mutual Holding Company will cease to exist. K-Fed Bancorp’s common stock is currently traded on the Nasdaq Global Market under the trading symbol “KFED.”We expect that Kaiser Federal Financial Group, Inc.’s shares of common stock will trade on the Nasdaq Global Market under the trading symbol “KFFG.” The conversion and offering cannot be completed unless the stockholders of K-Fed Bancorp approve the Plan of Conversion and Reorganization of K-Fed Mutual Holding Company.K-Fed Bancorp is holding an annual meeting of stockholders at Kaiser Federal Bank, 1359 North Grand Avenue, Covina, California, on November 12, 2010, at 10:30 a.m., Pacific Time, to consider and vote upon the plan of conversion and reorganization. We must obtain the affirmative vote of the holders of (i) two-thirds of the total number of votes entitled to be cast at the annual meeting by K-Fed Bancorp’s stockholders, including shares held by K-Fed Mutual Holding Company, and (ii) a majority of the total number of votes entitled to be cast at the annual meeting by K-Fed Bancorp’s stockholders other than K-Fed Mutual Holding Company.K-Fed Bancorp’s Board of Directors unanimously recommends that stockholders vote “FOR” the approval of the plan of conversion and reorganization. This document serves as the proxy statement for the annual meeting of stockholders of K-Fed Bancorp and the prospectus for the shares of Kaiser Federal Financial Group, Inc. common stock to be issued in exchange for shares of K-Fed Bancorp common stock. We urge you to read this entire document carefully. You can also obtain information about us from documents that we have filed with the Securities and Exchange Commission and the Office of Thrift Supervision.This document does not serve as the prospectus relating to the offering by Kaiser Federal Financial Group, Inc. of its shares of common stock in the offering, which will be made pursuant to a separate prospectus.Stockholders of K-Fed Bancorp are not required to participate in the stock offering. This proxy statement/prospectus contains information that you should consider in evaluating the plan of conversion and reorganization. In particular, you should carefully read the section captioned “Risk Factors” beginning on page24 for a discussion of certain risk factors relating to the conversion and offering. These securities are not deposits or savings accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. None of the Securities and Exchange Commission, the Office of Thrift Supervision or any state securities regulator has approved or disapproved of these securities or determined if this proxy statement/prospectus is accurate or complete. Any representation to the contrary is a criminal offense. For answers to your questions, please read this proxy statement/prospectus including the Questions and Answers section, beginning on page 1. Questions about voting on the plan of conversion and reorganization may be directed to our proxy information agent, Regan & Associates, Inc., at (800) 737-3426. The date of this proxy statement/prospectus is September 28, 2010, and it is first being mailed to stockholders of K-Fed Bancorp on or about October 8, 2010. K-FED BANCORP 1359 North Grand Avenue Covina, California 91724 (626) 339-9663 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS On November 12, 2010, K-Fed Bancorp will hold an annual meeting of stockholders at Kaiser Federal Bank, 1359 North Grand Avenue, Covina, California.The meeting will begin at 10:30 a.m., Pacific Time.At the meeting, stockholders will consider and act on the following: 1. The election of four directors; 2. The approval of a plan of conversion and reorganization whereby: (a) K-Fed Mutual Holding Company and K-Fed Bancorp, a Federal Corporation, will convert and reorganize from the mutual holding company structure to the stock holding company structure; (b) Kaiser Federal Financial Group, Inc., a Maryland corporation, will become the new stock holding company of Kaiser Federal Bank; (c) the outstanding shares of K-Fed Bancorp other than those held by K-Fed Mutual Holding Company, will be converted into shares of common stock of Kaiser Federal Financial Group, Inc.; and (d) Kaiser Federal Financial Group, Inc. will offer shares of its common stock for sale in a subscription offering, community offering and, if necessary, a syndicated community offering; 3. The ratification of the appointment of Crowe Horwath LLP as independent registered public accounting firm for the fiscal year ending June 30, 2011; 4. The approval of the adjournment of the annual meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the annual meeting to approve the plan of conversion and reorganization; 5. The following informational proposals: 5a. Approval of a provision in Kaiser Federal Financial Group, Inc.’s articles of incorporation requiring a super-majority vote to approve certain amendments to Kaiser Federal Financial Group, Inc.’s articles of incorporation; 5b. Approval of a provision in Kaiser Federal Financial Group, Inc.’s articles of incorporation requiring a super-majority vote of stockholders to approve stockholder-proposed amendments to Kaiser Federal Financial Group, Inc.’s bylaws; 5c. Approval of a provision in Kaiser Federal Financial Group, Inc.’s articles of incorporation to limit the voting rights of shares beneficially owned in excess of 10% of Kaiser Federal Financial Group, Inc.’s outstanding voting stock; and 6. Such other business that may properly come before the meeting. NOTE:The Board of Directors is not aware of any other business to come before the meeting. The provisions of Kaiser Federal Financial Group, Inc.’s articles of incorporation that are summarized as informational proposals 5a. through 5c. were approved as part of the process in which our Board of Directors approved the plan of conversion and reorganization.These proposals are informational in nature only, because the Office of Thrift Supervision’s regulations governing mutual-to-stock conversions do not provide for votes on matters other than the plan of conversion and reorganization.While we are asking you to vote with respect to each of the informational proposals listed above, the proposed provisions for which an informational vote is requested will become effective if stockholders approve the plan of conversion and reorganization, regardless of whether stockholders vote to approve any or all of the informational proposals. The Board of Directors has fixed September 24, 2010, as the record date for the determination of stockholders entitled to notice of and to vote at the annual meeting and at an adjournment or postponement thereof. Upon written request addressed to the Corporate Secretary of K-Fed Bancorp at the address given above, stockholders may obtain an additional copy of this proxy statement/prospectus and/or a copy of the plan of conversion and reorganization.In order to assure timely receipt of the additional copy of the proxy statement/prospectus and/or the plan of conversion and reorganization, the written request should be received by K-Fed Bancorp, by October 29, 2010. Please complete and sign the enclosed proxy, which is solicited by the Board of Directors, and mail it promptly in the enclosed envelope. If you prefer, you may vote by using the telephone or Internet.For information on submitting your proxy by mail or voting by telephone or Internet, please refer to instructions on the enclosed proxy card.The proxy will not be used if you attend the meeting and vote in person. BY ORDER OF THE BOARD OF DIRECTORS Rita H. Zwern Corporate Secretary Covina, California September 28, 2010 TABLE OF CONTENTS QUESTIONS AND ANSWERS FOR STOCKHOLDERS OF K-FED BANCORP REGARDING THE PLAN OF CONVERSION AND REORGANIZATION 1 SUMMARY 7 RISK FACTORS 24 INFORMATION ABOUT THE ANNUAL MEETING 40 PROPOSAL 1 — ELECTION OF DIRECTORS 44 PROPOSAL 2 — APPROVAL OF THE PLAN OF CONVERSION AND REORGANIZATION 71 PROPOSAL 3 — RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PROPOSAL 4 — ADJOURNMENT OF THE ANNUAL MEETING PROPOSALS 5a THROUGH 5c — INFORMATIONAL PROPOSALS RELATED TO THE ARTICLES OF INCORPORATION OF KAISER FEDERAL FINANCIAL GROUP, INC. SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF K-FED BANCORP AND SUBSIDIARY FORWARD-LOOKING STATEMENTS HOW WE INTEND TO USE THE PROCEEDS FROM THE OFFERING OUR DIVIDEND POLICY MARKET FOR THE COMMON STOCK HISTORICAL AND PRO FORMA REGULATORY CAPITAL COMPLIANCE CAPITALIZATION PRO FORMA DATA MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS BUSINESS OF KAISER FEDERAL FINANCIAL GROUP, INC. BUSINESS OF K-FED BANCORP BUSINESS OF KAISER FEDERAL BANK SUPERVISION AND REGULATION TAXATION SUBSCRIPTIONS BY DIRECTORS AND EXECUTIVE OFFICERS COMPARISON OF STOCKHOLDERS’ RIGHTS FOR EXISTING STOCKHOLDERS OF K-FED BANCORP RESTRICTIONS ON ACQUISITION OF KAISER FEDERAL FINANCIAL GROUP, INC. DESCRIPTION OF CAPITAL STOCK OF KAISER FEDERAL FINANCIAL GROUP, INC. FOLLOWING THE CONVERSION TRANSFER AGENT EXPERTS LEGAL MATTERS WHERE YOU CAN FIND ADDITIONAL INFORMATION ADVANCE NOTICE OF BUSINESS TO BE CONDUCTED AT THE 2 STOCKHOLDER PROPOSALS OTHER MATTERS MISCELLANEOUS IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF K-FED BANCORP AND SUBSIDIARY F-1 QUESTIONS AND ANSWERS FOR STOCKHOLDERS OF K-FED BANCORP REGARDING THE PLAN OF CONVERSION AND REORGANIZATION You should read this document for more information about the conversion and reorganization.The plan of conversion and reorganization described herein has been conditionally approved by K-Fed Bancorp’s primary federal regulator, the Office of Thrift Supervision.However, such approval by the agency does not constitute recommendations or endorsements of the plan of conversion and reorganization. Q.WHAT ARE STOCKHOLDERS BEING ASKED TO APPROVE? A. K-Fed Bancorp stockholders as of September 24, 2010 are being asked to vote to approve the plan of conversion and reorganization pursuant to which K-Fed Mutual Holding Company will convert from the mutual to the stock form of organization. As part of the conversion, a newly formed Maryland corporation, Kaiser Federal Financial Group, Inc. is offering its common stock to eligible depositors of Kaiser Federal Bank, to Kaiser Federal Bank’s tax qualified benefit plans, to stockholders of K-Fed Bancorp as of September 24, 2010 and to the public. The shares offered represent K-Fed Mutual Holding Company’s current 66.7% ownership interest in K-Fed Bancorp. Voting for approval of the plan of conversion and reorganization will also include approval of the exchange ratio and the articles of incorporation and bylaws of Kaiser Federal Financial Group, Inc. (including the anti-takeover provisions and provisions limiting stockholder rights).Your vote is important. Without sufficient votes “FOR” its approval, we cannot implement the plan of conversion and reorganization. In addition, stockholders are being asked to elect four directors to serve for terms specified herein and until their successors are elected and qualified, and are being asked to approve the ratification of Crowe Horwath LLP as the independent registered public accounting firm for the fiscal year ending June 30, 2011. In addition, K-Fed Bancorp stockholders are being asked to approve the adjournment of the annual meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the annual meeting to approve the plan of conversion and reorganization. Stockholders also are asked to vote on the following informational proposals with respect to the articles of incorporation of Kaiser Federal Financial Group, Inc.: ● Approval of a provision in Kaiser Federal Financial Group, Inc.’s articles of incorporation requiring a super-majority vote to approve certain amendments to Kaiser Federal Financial Group, Inc.’s articles of incorporation; ● Approval of a provision in Kaiser Federal Financial Group, Inc.’s articles of incorporation requiring a super-majority vote of stockholders to approve stockholder-proposed amendments to Kaiser Federal Financial Group, Inc.’s bylaws; and ● Approval of a provision in Kaiser Federal Financial Group, Inc.’s articles of incorporation to limit the voting rights of shares beneficially owned in excess of 10% of Kaiser Federal Financial Group, Inc.’s outstanding voting stock. 1 The provisions of Kaiser Federal Financial Group, Inc.’s articles of incorporation that are included as informational proposals were approved as part of the process in which our Board of Directors approved the plan of conversion and reorganization. These proposals are informational in nature only, because the Office of Thrift Supervision’s regulations governing mutual-to-stock conversions do not provide for votes on matters other than the plan of conversion and reorganization.While we are asking you to vote with respect to each of the informational proposals listed above, the proposed provisions for which an informational vote is requested will become effective if stockholders approve the plan of conversion and reorganization, regardless of whether stockholders vote to approve any or all of the informational proposals.The provisions of Kaiser Federal Financial Group, Inc.’s articles of incorporation which are summarized above as informational proposals may have the effect of deterring, or rendering more difficult, attempts by third parties to obtain control of Kaiser Federal Financial Group, Inc. if such attempts are not approved by the Board of Directors, or may make the removal of the Board of Directors or management, or the appointment of new directors, more difficult. Your vote is important. Without sufficient votes “FOR” approval of the plan of conversion and reorganization, we cannot implement the plan of conversion and reorganization and the related stock offering. Q. WHAT ARE THE REASONS FOR THE CONVERSION AND RELATED OFFERING? A. Our primary reasons for converting to the fully public stock form of ownership and raising additional capital through the offering are: ● to eliminate the uncertainties associated with the mutual holding company structure under the recently enacted financial reform legislation; ● to support internal growth through increased lending and deposit gathering in the communities we serve; ● to improve the liquidity of our shares of common stock and implement more flexible capital management strategies; ● to lease new branch/financial service center facilities or acquire branches from other financial institutions, although we do not currently have any understandings or agreements regarding any specific branch; and ● to finance the acquisition of financial institutions, including FDIC-assisted transactions, or other financial service companies primarily in Southern California, although we do not currently have any understandings or agreements regarding any specific acquisition transaction. As a fully converted stock holding company, we will have greater flexibility in structuring mergers and acquisitions, including the form of consideration that we can use to pay for an acquisition.Our current mutual holding company structure limits our ability to offer shares of our common stock as consideration in a merger or acquisition since K-Fed Mutual Holding Company is required to own a majority of K-Fed Bancorp’s outstanding shares of common stock.Potential sellers often want stock for at least part of the purchase price.Our new stock holding company structure will enable us to offer stock or cash consideration, or a combination of stock and cash, and therefore will enhance our ability to compete with other bidders when acquisition opportunities arise.We currently have no arrangements or understandings regarding any specific acquisition. 2 Q. WHAT WILL STOCKHOLDERS RECEIVE FOR THEIR EXISTING K-FED BANCORP SHARES? A. As more fully described in “Proposal2 — Approval of the Plan of Conversion and Reorganization — Share Exchange Ratio for Current Stockholders,” depending on the number of shares sold in the offering, each share of common stock that you own at the time of the completion of the conversion will be exchanged for between 0.7194 shares at the minimum and 0.9733 shares at the maximum of the offering range (or 1.1193 at the adjusted maximum of the offering range) of Kaiser Federal Financial Group, Inc. common stock (cash will be paid in lieu of any fractional shares).For example, if you own 100 shares of K-Fed Bancorp common stock, and the exchange ratio is 0.8463 (at the midpoint of the offering range), after the conversion you will receive 84 shares of Kaiser Federal Financial Group, Inc. common stock and $0.63 in cash, the value of the fractional share, based on the $10.00 per share purchase price of stock in the offering. Within five business days after the completion of the conversion, our exchange agent will send you a statement reflecting your ownership of shares of common stock issued in the exchange. New certificates of Kaiser Federal Financial Group, Inc. common stock will not be issued. All shares of Kaiser Federal Financial Group, Inc. common stock being sold will be in book entry form and paper stock certificates will not be issued.Your existing K-Fed Bancorp stock certificates will be void following completion of the conversion. Shares held by public stockholders in street name (such as in a brokerage account) will be exchanged automatically upon the completion of the conversion, and you do not need to take any action to exchange your shares of common stock. Q. WHY WILL THE SHARES THAT I RECEIVE BE BASED ON A PRICE OF $10.00 PER SHARE RATHER THAN THE TRADING PRICE OF THE COMMON STOCK PRIOR TO COMPLETION OF THE CONVERSION? A. The $10.00 per share price was selected primarily because it is a commonly selected per share price for mutual-to-stock conversion offerings.The amount of common stock Kaiser Federal Financial Group, Inc. will issue at $10.00 per share in the offering and the exchange is based on an independent appraisal of the estimated market value of Kaiser Federal Financial Group, Inc., assuming the conversion and offering are completed.RP Financial, LC., an appraisal firm experienced in appraisal of financial institutions, has estimated that, as of August 6, 2010, this market value ranged from $95.6 million to $129.4 million, with a midpoint of $112.5 million.Based on this valuation, the number of shares of common stock of Kaiser Federal Financial Group, Inc. that existing public stockholders of K-Fed Bancorp will receive in exchange for their shares of K-Fed Bancorp common stock will range from 3,185,756 to 4,310,140, with a midpoint of 3,747,948 shares (with a value of approximately $31.9 million to $43.1 million, with a midpoint of $37.5 million, at $10.00 per share).If market conditions so warrant, the appraised value can be increased to $148.8 million, the adjusted maximum of the appraisal, and the number of shares issued in the exchange for existing shares of K-Fed Bancorp can be increased to 4,956,661 (a value of $49.6 million, at $10.00 per share).The number of shares received by the existing public stockholders of K-Fed Bancorp is intended to maintain their existing 33.3% ownership in our organization (excluding any new shares purchased by them in the offering and their receipt of cash in lieu of fractional exchange shares). The independent appraisal is based in part on K-Fed Bancorp’s financial condition and results of operations, the pro forma impact of the additional capital raised by the sale of shares of common stock in the offering, and an analysis of a peer group of ten publicly traded savings bank and thrift holding companies that RP Financial, LC. considered comparable to K-Fed Bancorp. 3 Q. DOES THE EXCHANGE RATIO DEPEND ON THE TRADING PRICE OF K-FED BANCORP COMMON STOCK? A. No, the exchange ratio will not be based on the market price of K-Fed Bancorp common stock. Instead, the purpose of the exchange ratio is to maintain the ownership percentage of existing public stockholders of K-Fed Bancorp. Therefore, changes in the price of K-Fed Bancorp common stock between now and the completion of the conversion and offering will not affect the calculation of the exchange ratio. Q. WHY DOESN’T K-FED BANCORP WAIT TO CONDUCT THE CONVERSION AND OFFERING UNTIL THE STOCK MARKET IMPROVES SO THAT CURRENT STOCKHOLDERS CAN RECEIVE A HIGHER EXCHANGE RATIO? A. The Board of Directors believes that because the stock holding company form of organization and the capital raised in the conversion offer important advantages and that it is in the best interest of our stockholders to complete the conversion and offering sooner rather than later. There is no way to know when market conditions will change, when regulations governing conversion to stock form will change, or how they might change, or how changes in market conditions might affect stock prices for financial institutions. The Board of Directors concluded that it would be better to complete the conversion and offering now, under existing Office of Thrift Supervision conversion regulations and under a valuation that offers a fair exchange ratio to existing stockholders and an attractive price to new investors, rather than wait an indefinite amount of time for potentially better market conditions. Q. SHOULD I SUBMIT MY STOCK CERTIFICATES NOW? A. No.Following the completion of the conversion, our exchange agent will send you a statement reflecting your ownership of shares of common stock issued in the exchange. New certificates of Kaiser Federal Financial Group, Inc. common stock will not be issued. All shares of Kaiser Federal Financial Group, Inc. common stock being sold or issued will be in book entry form and paper stock certificates will not be issued.Your existing K-Fed Bancorp stock certificates will be void following completion of the conversion. Shares held by public stockholders in street name (such as in a brokerage account) will be exchanged automatically upon the completion of the conversion, and you do not need to take any action to exchange your shares of common stock. Q. HOW DO I VOTE? A. Mark your vote, sign each proxy card enclosed and return the card(s) to us, in the enclosed proxy reply envelope.Alternatively, you may vote by telephone or Internet, by following the instructions on the enclosed proxy card.YOUR VOTE IS IMPORTANT.PLEASE VOTE PROMPTLY. Q. IF MY SHARES ARE HELD IN STREET NAME, WILL MY BROKER, BANK OR OTHER NOMINEE AUTOMATICALLY VOTE ON THE PLAN ON MY BEHALF? A. No.Your broker, bank or other nominee will not be able to vote your shares without instructions from you.You should instruct your broker, bank or other nominee to vote your shares, using the directions that they provide to you. 4 Q. WHAT HAPPENS IF I DON’T VOTE? A. Your vote is very important.Not voting all the proxy card(s) you receive will have the same effect as voting “against” the plan of conversion and reorganization. Without sufficient favorable votes “for” the plan of conversion and reorganization, we cannot complete the conversion and offering. Q. WHAT IF I DO NOT GIVE VOTING INSTRUCTIONS TO MY BROKER, BANK OR OTHER NOMINEE? A. Your vote is important.If you do not instruct your broker, bank or other nominee to vote your shares, the unvoted proxy will have the same effect as a vote “against” the plan of conversion and reorganization. Q. MAY I PLACE AN ORDER TO PURCHASE SHARES IN THE OFFERING, IN ADDITION TO THE SHARES THAT I WILL RECEIVE IN THE EXCHANGE? A. Yes. If you would like to receive a prospectus and stock order form, you must call our Stock Information Center at (877) 860-2086, Monday through Friday between 10:00 a.m. and 4:00 p.m., Pacific Time.The Stock Information Center is closed on weekends and bank holidays. Eligible depositors of Kaiser Federal Bank have priority subscription rights allowing them to purchase common stock in a subscription offering.Shares not purchased in the subscription offering may be available for sale to the public in a community offering, as described herein.In the event orders for Kaiser Federal Financial Group, Inc. common stock in a community offering exceed the number of shares available for sale, shares may be allocated (to the extent shares remain available) first to cover orders of natural persons residing in the California counties of Los Angeles, Orange, San Bernardino, Riverside and Santa Clara; second to cover orders of K-Fed Bancorp stockholders as of September 24, 2010; and thereafter to cover orders of the general public. Stockholders of K-Fed Bancorp are subject to an ownership limitation.Shares of common stock purchased in the offering by a stockholder and his or her associates or individuals acting in concert with the stockholder, plus any shares a stockholder and these individuals receive in the exchange for existing shares of K-Fed Bancorp common stock, may not exceed 5% of the total shares of common stock of Kaiser Federal Financial Group, Inc. to be issued and outstanding after the completion of the conversion. Please note that properly completed and signed stock order forms, with full payment, must be received (not postmarked) by the Stock Information Center no later than 2:00 p.m., Pacific Time on October 29, 2010. Q. WILL THE CONVERSION HAVE ANY EFFECT ON DEPOSIT AND LOAN ACCOUNTS AT KAISER FEDERAL BANK? A. No.The account number, amount, interest rate and withdrawal rights of deposit accounts will remain unchanged.Deposits will continue to be federally insured by the Federal Deposit Insurance Corporation up to the legal limit.Loans and rights of borrowers will not be affected.Depositors will no longer have voting rights in the mutual holding company, which will cease to exist, after the conversion and offering.Only stockholders of Kaiser Federal Financial Group, Inc. will have voting rights after the conversion and offering. 5 OTHER QUESTIONS? For answers to other questions, please read this proxy statement/prospectus. Questions about voting on the plan of conversion and reorganization may be directed to our proxy information agent, Regan & Associates, Inc. at (800) 737-3426.Questions about the stock offering may be directed to our Stock Information Center at (877) 860-2086, Monday through Friday between 10:00 a.m. and 4:00 p.m., Pacific Time.The Stock Information Center is closed on weekends and bank holidays. 6 SUMMARY This summary highlights material information from this proxy statement/prospectus and may not contain all the information that is important to you.To understand the conversion and other proposals fully, you should read this entire document carefully, including the sections entitled “Risk Factors,” “Proposal 1 — Election of Directors,” “Proposal 2 — Approval of The Plan of Conversion and Reorganization,” “Proposal 3 — Ratification of Appointment of Independent Registered Public Accounting Firm,” “Proposal 4— Adjournment of the Annual Meeting,” “Proposals 5a through 5c — Informational Proposals Related to the Articles of Incorporation of Kaiser Federal Financial Group, Inc.” and the consolidated financial statements and the notes to the consolidated financial statements. The K-Fed Bancorp Annual Meeting Date, Time and Place.K-Fed Bancorp will hold its annual meeting of stockholders at Kaiser Federal Bank, 1359 North Grand Avenue, Covina, California, on November 12, 2010, at 10:30 a.m., Pacific Time. The Proposals. Stockholders will be voting on the following proposals at the annual meeting: 1. The election of four directors; 2. The approval of a plan of conversion and reorganization whereby: (a) K-Fed Mutual Holding Company and K-Fed Bancorp, a Federal Corporation will convert and reorganize from the mutual holding company structure to the stock holding company structure; (b) Kaiser Federal Financial Group, Inc. will become the new stock holding company of Kaiser Federal Bank; (c) the outstanding shares of K-Fed Bancorp other than those held by K-Fed Mutual Holding Company, will be converted into shares of common stock of Kaiser Federal Financial Group, Inc.; and (d) Kaiser Federal Financial Group, Inc. will offer shares of its common stock for sale in a subscription offering, community offering and, if necessary, a syndicated community offering; 3. The ratification of the appointment of Crowe Horwath LLP as independent registered public accounting firm for the fiscal year ending June 30, 2011; 4. The approval of the adjournment of the annual meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the annual meeting to approve the plan of conversion and reorganization; 5. The following informational proposals: 5a. Approval of a provision in Kaiser Federal Financial Group, Inc.’s articles of incorporation requiring a super-majority vote to approve certain amendments to Kaiser Federal Financial Group, Inc.’s articles of incorporation; 5b. Approval of a provision in Kaiser Federal Financial Group, Inc.’s articles of incorporation requiring a super-majority vote of stockholders to approve stockholder-proposed amendments to Kaiser Federal Financial Group, Inc.’s bylaws; 5c. Approval of a provision in Kaiser Federal Financial Group, Inc.’s articles of incorporation to limit the voting rights of shares beneficially owned in excess of 10% of Kaiser Federal Financial Group, Inc.’s outstanding voting stock; and 7 6.Such other business that may properly come before the meeting. The provisions of Kaiser Federal Financial Group, Inc.’s articles of incorporation which are summarized as informational proposals 5a through 5c were approved as part of the process in which our Board of Directors approved the plan of conversion and reorganization.These proposals are informational in nature only, because the Office of Thrift Supervision’s regulations governing mutual-to-stock conversions do not provide for votes on matters other than the plan of conversion and reorganization.While we are asking you to vote with respect to each of the informational proposals listed above, the proposed provisions for which an informational vote is requested will become effective if stockholders approve the plan of conversion and reorganization, regardless of whether stockholders vote to approve any or all of the informational proposals.The provisions of Kaiser Federal Financial Group, Inc.’s articles of incorporation which are summarized as informational proposals may have the effect of deterring or rendering more difficult attempts by third parties to obtain control of Kaiser Federal Financial Group, Inc., if such attempts are not approved by the Board of Directors, or may make the removal of the Board of Directors or management, or the appointment of new directors, more difficult. Vote Required for Approval of Proposals by the Stockholders of K-Fed Bancorp Proposal 1: Election of directors.Directors are elected by a plurality of votes cast, without regard to either broker non-votes, or proxies as to which the authority to vote for the nominees being proposed is withheld. Proposal 2:Approval of the Plan of Conversion and Reorganization.We must obtain the affirmative vote of the holders of (i) two-thirds of the total number of votes entitled to be cast at the annual meeting by K-Fed Bancorp stockholders, including shares held by K-Fed Mutual Holding Company, and (ii) a majority of the total number of votes entitled to be cast at the annual meeting by K-Fed Bancorp stockholders other than K-Fed Mutual Holding Company. Proposal 2 must also be approved by the members of K-Fed Mutual Holding Company at a special meeting of members called for that purpose.Members will receive separate informational materials for K-Fed Mutual Holding Company regarding the conversion. Proposal 3:Ratification of appointment of independent registered public accounting firm. The affirmative vote of a majority of the shares cast at the annual meeting, without regard to either broker non-votes, or shares as to which the “ABSTAIN” box has been selected on the proxy card, is required for the ratification of Crowe Horwath LLP as the independent registered public accounting firm for the fiscal year ending June 30, 2011. Proposal 4:Approval of the adjournment of the annual meeting.We must obtain the affirmative vote of at least a majority of the votes cast by K-Fed Bancorp stockholders at the annual meeting to adjourn the annual meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the annual meeting to approve the proposal to approve the plan of conversion and reorganization. Informational Proposals 5a through 5c: Non-binding vote regarding certain provisions in Kaiser Federal Financial Group, Inc.’s articles of incorporation.The provisions of Kaiser Federal Financial Group, Inc.’s articles of incorporation which are summarized as informational proposals were approved as part of the process in which the Board of Directors of K-Fed Bancorp approved the plan of conversion and reorganization. These proposals are informational in nature only, because the Office of Thrift Supervision’s regulations governing mutual-to-stock conversions do not provide for votes on matters other than the plan of conversion and reorganization.While we are asking you to vote with respect to each of the informational proposals listed above, the proposed provisions for which an informational vote is requested will become effective if stockholders approve the plan of conversion and reorganization, regardless of whether stockholders vote to approve any or all of the informational proposals.The provisions of Kaiser Federal Financial Group, Inc.’s articles of incorporation that are summarized as informational proposals may have the effect of deterring or rendering more difficult attempts by third parties to obtain control of Kaiser Federal Financial Group, Inc., if such attempts are not approved by the Board of Directors, or may make the removal of the Board of Directors or management, or the appointment of new directors, more difficult. 8 Other Matters. We must obtain the affirmative vote of the majority of the votes cast by holders of outstanding shares of common stock of K-Fed Bancorp.At this time, we know of no other matters that may be presented at the annual meeting. Revocability of Proxies You may revoke your proxy at any time before the vote is taken at the annual meeting.To revoke your proxy, you must advise the corporate secretary of K-Fed Bancorp in writing before your common stock has been voted at the annual meeting, deliver a later-dated proxy or attend the annual meeting and vote your shares in person.Attendance at the annual meeting will not in itself constitute revocation of your proxy. Vote by K-Fed Mutual Holding Company Management anticipates that K-Fed Mutual Holding Company, our majority stockholder, will vote all of its shares of common stock in favor of all the matters set forth above.If K-Fed Mutual Holding Company votes all of its shares in favor of each proposal, the election of directors, the ratification of the appointment of the independent registered public accounting firm and the approval of the adjournment of the annual meeting if necessary, would be assured. As of September 24, 2010, the directors, director nominees and executive officers of K-Fed Bancorp beneficially owned 639,402 shares, or approximately 4.8% of the outstanding shares of K-Fed Bancorp common stock, and K-Fed Mutual Holding Company owned 8,861,750 shares, or approximately 66.7% of the outstanding shares of K-Fed Bancorp common stock. Vote Recommendations Your Board of Directors unanimously recommends that you vote “FOR” the election of directors, “FOR” the plan of conversion and reorganization, “FOR” the adjournment of the annual meeting, if necessary, and “FOR” the Informational Proposals 5a through 5c.In addition, the Audit Committee of the Board of Directors recommends a vote “FOR” the ratification of Crowe Horwath LLP as independent registered public accounting firm for the fiscal year ending June 30, 2011. The Companies Kaiser Federal Financial Group, Inc. Kaiser Federal Financial Group, Inc. is a Maryland corporation that will own all of the outstanding common stock of Kaiser Federal Bank upon completion of the conversion and the offering, and will be the successor to K-Fed Bancorp. 9 Kaiser Federal Financial Group, Inc.’s executive offices are located at 1359 North Grand Avenue, Covina, California 91724, and its telephone number at this address is (626) 339-9663. K-Fed Mutual Holding Company K-Fed Mutual Holding Company is the federally chartered mutual holding company of K-Fed Bancorp.K-Fed Mutual Holding Company’s principal business activity is the ownership of 8,861,750 shares of common stock of K-Fed Bancorp, or 66.7% of the outstanding shares as of June 30, 2010.Upon completion of the conversion and offering, K-Fed Mutual Holding Company will no longer exist. K-Fed Mutual Holding Company’s executive offices are located at 1359 North Grand Avenue, Covina, California 91724, and its telephone number at this address is (626) 339-9663. K-Fed Bancorp K-Fed Bancorp is a federally chartered corporation that owns all of the outstanding common stock of Kaiser Federal Bank.At June 30, 2010, K-Fed Bancorp had consolidated assets of $866.8 million, deposits of $630.7 million and stockholders’ equity of $94.7 million.After the completion of the conversion and offering, K-Fed Bancorp will cease to exist, but will be succeeded by Kaiser Federal Financial Group, Inc., a Maryland corporation.As of June 30, 2010, K-Fed Bancorp had 13,290,200 shares of common stock outstanding. As of that date, K-Fed Mutual Holding Company owned 8,861,750 shares of common stock of K-Fed Bancorp, representing 66.7% of the outstanding shares of common stock.The remaining shares were owned by the public. K-Fed Bancorp’s executive offices are located at 1359 North Grand Avenue, Covina, California 91724, and its telephone number at this address is (626) 339-9663. Kaiser Federal Bank Kaiser Federal Bank is a federally chartered savings bank headquartered in Covina, California. It was originally founded in 1953 as a credit union to serve the employees of the Kaiser Foundation Hospital in Los Angeles, California and converted to a federal mutual savings bank in 1999.Our banking facilities are generally located in close proximity to Kaiser Permanente Medical Centers in Southern California.Kaiser Federal Bank reorganized into the mutual holding company structure in 2003 and became the wholly owned subsidiary of K-Fed Bancorp. Kaiser Federal Bank conducts its business from three full-service banking offices and six financial service centers that provide the same services as a full service branch except they do not dispense or accept cash except through an on-site automated teller machine or ATM.We currently have 57 ATMs. Kaiser Federal Bank’s principal business activity consists of attracting retail deposits from the general public and originating primarily loans secured by first mortgages on owner-occupied, one-to-four family residences and multi-family residences located in its market area and, to a lesser extent, automobile and other consumer loans. Prior to 2007, Kaiser Federal Bank purchased, using its own underwriting standards, a significant amount of first mortgages on owner-occupied, one-to-four family residences secured by properties located throughout California.These purchases were primarily funded with Federal Home Loan Bank borrowings.Kaiser Federal Bank also originated commercial real estate loans, but made the strategic decision to cease such lending in January 2009 in light of the downturn in economic conditions.Historically, Kaiser Federal Bank has not originated, or purchased, commercial business, commercial construction or residential construction loans and has no current plans to do so. 10 Kaiser Federal Bank offers a variety of deposit accounts, including savings accounts, money market accounts, demand deposit accounts, individual retirement accounts and certificate of deposit accounts with varied terms ranging from 90 days to five years, and emphasizes personal and efficient service for its customers. See “Business of Kaiser Federal Bank—General.” Kaiser Federal Bank is subject to regulation and examination by the Office of Thrift Supervision. Kaiser Federal Bank’s executive offices are located at 1359 North Grand Avenue, Covina, California 91724, and its telephone number at this address is (626) 339-9663.Its website address is www.k-fed.com.Information on this website is not and should not be considered to be a part of this proxy statement/prospectus. Business Strategy Our goal is to promote the financial well being of our customers and the communities we serve, through the delivery of high quality financial services and prudent management.We seek to accomplish this goal by: ● continuing our emphasis on maintaining cost efficiencies by utilizing internet banking, and maintaining easily accessible financial service centers and ATMs; ● expanding our branch network through leasing new branch/financial service center facilities or by acquiring branches from other financial institutions in close proximity to Kaiser Permanente Medical Centers in Southern California and surrounding communities. We have no current understandings or agreements for the establishment of any new branches/financial service centers; ● reducing our non-performing assets by devoting additional personnel to collection efforts; ● capitalizing on our customer relationships by expanding such relationships through internet banking and on-line bill payment services and developing new customer relationships to increase our core deposits; ● increasing our origination of multi-family residential lending while maintaining a moderate growth of one-to-four family residential real estate loans and consumer loans; and ● expanding our market presence through acquisitions of other financial institutions, including Federal Deposit Insurance Corporation-assisted acquisitions, primarily in Southern California. We have no current understandings or agreements for any specific acquisition. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Overview and Business Strategy” for a more complete discussion of our business strategy. 11 Plan of Conversion and Reorganization The Boards of Directors of K-Fed Bancorp, K-Fed Mutual Holding Company, Kaiser Federal Bank and Kaiser Federal Financial Group, Inc. have adopted a plan of conversion and reorganization pursuant to which Kaiser Federal Bank will reorganize from a mutual holding company structure to a stock holding company structure. Public stockholders of K-Fed Bancorp will receive shares in Kaiser Federal Financial Group, Inc. in exchange for their shares of K-Fed Bancorp common stock based on an exchange ratio.This conversion to a stock holding company structure also includes the offering by Kaiser Federal Financial Group, Inc. of shares of its common stock to eligible depositors of Kaiser Federal Bank and to the public, including K-Fed Bancorp stockholders, in a subscription offering and, if necessary, in a community offering and/or syndicated community offering.Following the conversion and offering, K-Fed Mutual Holding Company and K-Fed Bancorp will no longer exist, and Kaiser Federal Financial Group, Inc. will be the parent company of Kaiser Federal Bank. The conversion and offering cannot be completed unless the stockholders of K-Fed Bancorp approve the plan of conversion and reorganization.K-Fed Bancorp’s stockholders will vote on the plan of conversion and reorganization at K-Fed Bancorp’s annual meeting.This document is the proxy statement used by K-Fed Bancorp’s Board of Directors to solicit proxies for the annual meeting.It is also the prospectus of Kaiser Federal Financial Group, Inc. regarding the shares of Kaiser Federal Financial Group, Inc. common stock to be issued to K-Fed Bancorp’s stockholders in the share exchange.This document does not serve as the prospectus relating to the offering by Kaiser Federal Financial Group, Inc. of its shares of common stock in the subscription offering and any community offering or syndicated community offering, which will be made pursuant to a separate prospectus. Our Current Organizational Structure In March 2004, K-Fed Bancorp completed a minority stock offering by selling 39.09% of its shares of common stock to depositors of Kaiser Federal Bank.The majority of the outstanding shares of common stock of K-Fed Bancorp are owned by K-Fed Mutual Holding Company, which is a mutual holding company with no stockholders. K-Fed Bancorp owns 100% of the outstanding shares of common stock of Kaiser Federal Bank. Pursuant to the terms of K-Fed Mutual Holding Company’s plan of conversion and reorganization, K-Fed Mutual Holding Company will convert from the mutual holding company to the stock holding company corporate structure.As part of the conversion, we are offering for sale in a subscription offering and possibly in a community offering and a syndicated community offering the majority ownership interest in K-Fed Bancorp that is currently held by K-Fed Mutual Holding Company.Upon the completion of the conversion and offering, K-Fed Mutual Holding Company and K-Fed Bancorp will cease to exist, and we will complete the transition of our organization from being partially owned by public stockholders to being fully owned by public stockholders.Upon completion of the conversion, public stockholders of K-Fed Bancorp will receive shares of common stock of Kaiser Federal Financial Group, Inc. in exchange for their shares of K-Fed Bancorp, excluding fractional shares which will be paid in cash. 12 The following diagram shows our current organizational structure, which is commonly referred to as the “two-tier” mutual holding company structure: Our Organizational Structure Following the Conversion After the conversion and offering are completed, we will be organized as a fully public holding company, as follows: 13 Our Market Area Our success depends primarily on the general economic conditions in the California counties of Los Angeles, Orange, San Bernardino, Riverside and Santa Clara, as nearly all of our loans are to customers in this market area. Our historical focus has allowed us to capitalize on the convenience of our banking locations to provide Kaiser Permanente employees and their family members with our financial services and products and enabling them to select Kaiser Federal Bank as their primary financial institution by, for example, the direct deposit of their bi-weekly or monthly paychecks.Our three branch offices and six financial service centers are located in close proximity to Kaiser Permanente medical centers, making Kaiser Federal Bank an attractive choice.Financial service centers provide all the services of a branch office but do not accept or dispense cash except through an on-site ATM. Most of our ATMs are strategically located at or near Kaiser Permanente facilities. By utilizing a “cashless” branch we are able to reduce personnel costs at the branch and improve our efficiency in the delivery of financial services while at the same time, building and maintaining relationships with our customers. We intend to expand our deposit base by building upon our base of Kaiser Permanente employees and our presence in the communities we serve. See “Business of Kaiser Federal Bank—Market Area” for information with respect to the markets in which we operate. Reasons for the Conversion and Offering Our Board of Directors decided at this time to convert to a fully public stock form of ownership and conduct the offering in order to enhance our capital position and support future growth. Completing the conversion and offering is necessary for us to execute our business strategy. We believe that our conversion to a fully public company and the increased capital resources that will result from the sale of our shares of common stock will provide us with the flexibility to: ● eliminate the uncertainties associated with the mutual holding company structure under the recently enacted financial reform legislation; ● support internal growth through increased lending and deposit gathering in the communities we serve; ● improve the liquidity of our shares of common stock and implement more flexible capital management strategies; ● lease new branch/financial service center facilities or acquire branches from other financial institutions, although we do not currently have any understandings or agreements regarding any specific branch; and ● finance the acquisition of financial institutions, including FDIC-assisted transactions, or other financial service companies primarily in Southern California, although we do not currently have any understandings or agreements regarding any specific acquisition transaction. 14 How We Determined the Offering Range, the Exchange Ratio and the $10.00 Per Share Stock Price The amount of common stock we are offering and the exchange ratio are based on an independent appraisal of the estimated market value of Kaiser Federal Financial Group, Inc., assuming the conversion, exchange and offering are completed.RP Financial, LC., our independent appraiser, has estimated that, as of August 6, 2010, this market value was $112.5 million.Based on Office of Thrift Supervision regulations, this market value forms the midpoint of a valuation range with a minimum of $95.6 million and a maximum of $129.4 million.Based on this valuation and the valuation range, the 66.7% ownership interest of K-Fed Mutual Holding Company in K-Fed Bancorp being sold in the offering and the $10.00 per share price, the number of shares of common stock being offered for sale by Kaiser Federal Financial Group, Inc. will range from 6,375,000shares to 8,625,000 shares.The $10.00 per share price was selected primarily because it is the price most commonly used in mutual-to-stock conversions of financial institutions.The exchange ratio will range from 0.7194 shares at the minimum of the offering range to 0.9733 at the maximum of the offering range, and will preserve the existing percentage ownership of public stockholders of K-Fed Bancorp (excluding any new shares purchased by them in the stock offering and their receipt of cash in lieu of fractional shares).If demand for shares or market conditions warrant, the appraisal can be increased by 15%, which would result in an appraised value of $148.8 million, an offering of 9,918,750 shares of common stock and an exchange ratio of 1.1193. The independent appraisal is based in part on K-Fed Bancorp’s financial condition and results of operations, the pro forma effect of the additional capital raised by the sale of shares of common stock in the offering, and an analysis of a peer group of ten publicly traded savings banks and thrift holding companies that RP Financial, LC. considers comparable to K-Fed Bancorp.The appraisal peer group consists of the following companies.Asset size is as of March 31, 2010 or June 30, 2010, as indicated. Company Name Ticker Symbol Exchange Headquarters Total Assets (in millions) Parkvale Financial Corp. PVSA Nasdaq Monroeville, PA $ BankFinancial Corp. BFIN Nasdaq Burr Ridge, IL United Financial Bancorp UBNK Nasdaq W. Springfield, MA Pulaski Financial Corp. PULB Nasdaq St. Louis, MO BofI Holding, Inc. BOFI Nasdaq San Diego, CA Abington Bancorp, Inc. ABBC Nasdaq Jenkintown, PA First PacTrust Bancorp FPTB Nasdaq Chula Vista, CA Home Federal Bancorp, Inc. HOME Nasdaq Nampa, ID Fidelity Bancorp, Inc. FSBI Nasdaq Pittsburgh, PA Hampden Bancorp, Inc. HBNK Nasdaq Springfield, MA As of June 30, 2010. As of March 31, 2010. 15 The following table presents a summary of selected pricing ratios for the peer group companies and Kaiser Federal Financial Group, Inc. (on a pro forma basis) based on earnings and other information as of and for the twelve months ended June 30, 2010 for Kaiser Federal Financial Group, Inc., and either March 31, 2010 or June 30, 2010 for the peer group, as reflected in the appraisal report.Compared to the average pricing of the peer group, our pro forma pricing ratios at the midpoint of the offering range indicated a discount of 10.2% on a price-to-book value basis, a discount of 12.4% on a price-to-tangible book value basis and a premium of 44.2% on a price-to-earnings basis. Price-to-earnings multiple Price-to-book value ratio Price-to-tangible book value ratio Kaiser Federal Financial Group, Inc. (on a pro forma basis, assuming completion of the conversion) Adjusted Maximum x % % Maximum x % % Midpoint x % % Minimum x % % Valuation of peer group companies, all of which are fully converted (on an historical basis) Averages x (1) % % Medians x (1) % % Only four out of a total of 10 peer group companies had meaningful earnings multiples. The independent appraisal does not indicate market value.Do not assume or expect that our valuation as indicated in the appraisal means that after the conversion and offering the shares of our common stock will trade at or above the $10.00 per share purchase price.Furthermore, the pricing ratios presented in the appraisal were utilized by RP Financial, LC. to estimate our market value and not to compare the relative value of shares of our common stock with the value of the capital stock of the peer group.The value of the capital stock of a particular company may be affected by a number of factors such as financial performance, asset size and market location. For a more complete discussion of the amount of common stock we are offering for sale and the independent appraisal, see “Proposal 2—Approval of the Plan of Conversion and Reorganization—Stock Pricing and Number of Shares to be Issued.” The Exchange of Existing Shares of K-Fed Bancorp Common Stock If you are currently a stockholder of K-Fed Bancorp, your shares will be canceled at the completion of the conversion and will become the right to receive shares of common stock of Kaiser Federal Financial Group, Inc.The number of shares of common stock you receive will be based on the exchange ratio, which will depend upon our final appraised value.The following table shows how the exchange ratio will adjust, based on the valuation of Kaiser Federal Financial Group, Inc. and the number of shares of common stock issued in the offering.The table also shows the number of shares of Kaiser Federal Financial Group, Inc. common stock a hypothetical owner of K-Fed Bancorp common stock would receive in exchange for 100 shares of K-Fed Bancorp common stock owned at the completion of the conversion, depending on the number of shares of common stock issued in the offering. 16 Shares to be Sold in This Offering Shares of Kaiser Federal Financial Group, Inc. to be Issued for Shares of K-Fed Bancorp Total Shares of Common Stock to be Issued in Conversion and Offering Exchange Ratio Equivalent Value of Shares Based Upon Offering Price (1) Equivalent Pro Forma Book Value Per Exchanged Share (2) New Shares to be Received for 100 Existing Shares Amount Percent Amount Percent Minimum % % $ $ 71 Midpoint 84 Maximum 97 15% above Maximum Represents the value of shares of Kaiser Federal Financial Group, Inc. common stock to be received in the conversion by a holder of one share of K-Fed Bancorp, pursuant to the exchange ratio, based upon the $10.00 per share purchase price. Represents the pro forma book value per share at each level of the offering range multiplied by the respective exchange ratio. If you own shares of K-Fed Bancorp common stock in a brokerage account in “street name,” your shares will be automatically exchanged, and you do not need to take any action to exchange your shares of common stock.If you own shares in the form of K-Fed Bancorp stock certificates, within five business days of the completion of the conversion, our exchange agent will mail to you a statement reflecting your ownership of shares of common stock issued in the exchange. New certificates of Kaiser Federal Financial Group, Inc. common stock will not be issued.Your existing K-Fed Bancorp stock certificates will be void following completion of the conversion. No fractional shares of Kaiser Federal Financial Group, Inc. common stock will be issued to any stockholder of K-Fed Bancorp.For each fractional share that otherwise would be issued, Kaiser Federal Financial Group, Inc. will pay in cash an amount equal to the product obtained by multiplying the fractional share interest to which the holder otherwise would be entitled by the $10.00 per share subscription price.Treasury stock of K-Fed Bancorp will be cancelled and will not be a part of the exchange. Outstanding options to purchase shares of K-Fed Bancorp common stock also will convert into and become options to purchase new shares of Kaiser Federal Financial Group, Inc. common stock based upon the exchange ratio. The aggregate exercise price, duration and vesting schedule of these options will not be affected by the conversion.At June 30, 2010, there were 454,400 outstanding options to purchase shares of K-Fed Bancorp common stock, 306,400 of which have vested. Such outstanding options will be converted into options to purchase 326,895 shares of common stock at the minimum of the offering range and 442,268 shares of common stock at the maximum of the offering range.Because Office of Thrift Supervision regulations prohibit us from repurchasing our common stock during the first year following the conversion unless compelling business reasons exist for such repurchases, we may use authorized but unissued shares to fund option exercises that occur during the first year following the conversion.If all existing options were exercised for authorized, but unissued shares of common stock following the conversion, stockholders would experience dilution of approximately 3.31% at both the minimum and the maximum of the offering range. How We Intend to Use the Proceeds From the Offering We intend to invest at least 50% of the net proceeds from the stock offering in Kaiser Federal Bank, use a portion of the proceeds for a loan to fund our employee stock ownership plan in order to fund its purchase of our shares of common stock in the stock offering and retain the remainder of the net proceeds from the offering.Therefore, assuming we sell 7,500,000 shares of common stock in the stock offering, and we have net proceeds of $70.7 million, we intend to invest $35.3 million in Kaiser Federal Bank, loan $4.5 million to our employee stock ownership plan to fund its purchase of our shares of common stock and retain the remaining $30.8 million of the net proceeds. 17 We may use the funds we retain for investments, to pay cash dividends, to repurchase shares of common stock, to acquire other financial institutions and for other general corporate purposes.Kaiser Federal Bank expects to use part of the proceeds it receives from us to repay a $20 million Federal Home Loan Bank of San Francisco borrowing that matures on November 29, 2010 and has a fixed rate of interest of 4.77%, to expand its branch network or to acquire other financial institutions, including FDIC-assisted transactions, or other financial services companies primarily in Southern California as opportunities arise, to support increased lending and other products and services and for other general corporate purposes. We do not currently have any agreements or understandings regarding any specific acquisition or branch purchase. Please see the section of this proxy statement/prospectus entitled “How We Intend to Use the Proceeds from the Offering” for more information on the proposed use of the proceeds from the offering. Purchases by Officers and Directors We expect our directors and executive officers, together with their associates, to subscribe for 12,100 shares of common stock in the offering, representing 0.2% of shares to be sold at the minimum of the offering range.The purchase price paid by them will be the same $10.00 per share price paid by all other persons who purchase shares of common stock in the offering.Following the conversion, our directors and executive officers, together with their associates, are expected to beneficially own 472,080 shares of common stock, or 4.9% of our total outstanding shares of common stock at the minimum of the offering range, which includes shares they currently own that will be exchanged for new shares of Kaiser Federal Financial Group, Inc. See “Subscriptions by Directors and Executive Officers” for more information on the proposed purchases of our shares of common stock by our directors and executive officers. Conditions to Completion of the Conversion The Office of Thrift Supervision has conditionally approved the plan of conversion and reorganization.However, such approval does not constitute a recommendation or endorsement of the plan of conversion and reorganization by that agency. We cannot complete the conversion and offering unless: ● The plan of conversion and reorganization is approved by at least a majority of votes eligible to be cast by members of K-Fed Mutual Holding Company (depositors of Kaiser Federal Bank) as of September 24, 2010; ● The plan of conversion and reorganization is approved by at least two-thirds of the outstanding shares of common stock of K-Fed Bancorp as of September 24, 2010, including shares held by K-Fed Mutual Holding Company; ● The plan of conversion and reorganization is approved by at least a majority of the outstanding shares of common stock of K-Fed Bancorp as of September 24, 2010, excluding those shares held by K-Fed Mutual Holding Company; ● We sell at least the minimum number of shares of common stock offered; and 18 ● We receive the final approval of the Office of Thrift Supervision to complete the conversion and offering; however, such approval does not constitute a recommendation or endorsement of the plan of conversion and reorganization by that agency. K-Fed Mutual Holding Company intends to vote its ownership interest in favor of the plan of conversion and reorganization.At September 24, 2010, K-Fed Mutual Holding Company owned 66.7% of the outstanding shares of common stock of K-Fed Bancorp.The directors and executive officers of K-Fed Bancorp and their affiliates beneficially owned 639,402 shares of K-Fed Bancorp (including exercisable options), or 4.8% of the outstanding shares of common stock and 14.4% of the outstanding shares of common stock, excluding shares owned by K-Fed Mutual Holding Company. They intend to vote those shares in favor of the plan of conversion and reorganization. Benefits to Management and Potential Dilution to Stockholders Resulting from the Conversion We expect our employee stock ownership plan, which is a tax-qualified retirement plan for the benefit of all of our employees, to purchase up to 6% of the shares of common stock we sell in the offering.These shares, when combined with shares owned by our existing employee stock ownership plan, will be less than 8% of the shares outstanding following the conversion.If we receive orders for more shares of common stock than the maximum of the offering range, the employee stock ownership plan will have first priority to purchase shares over this maximum, up to a total of 6% of the shares of common stock sold in the offering.This would reduce the number of shares available for allocation to eligible account holders.We plan to enter into employment agreements with each of our executive officers following the completion of the conversion and offering.For further information, see “Proposal 1—Election of Directors—Benefits to Be Considered Following Completion of the Conversion—Employment Agreements.” Office of Thrift Supervision regulations permit us to implement one or more new stock-based benefit plans no earlier than six months after completion of the conversion.Our current intention is to implement one or more new stock-based incentive plans no earlier than twelve months after completion of the conversion.Stockholder approval of these plans would be required.If implemented within 12 months following the completion of the conversion, the stock-based benefit plans would reserve a number of shares up to 4% of the shares of common stock sold in the offering (reduced by amounts purchased in this stock offering by our 401(k) plan using its purchase priority in the stock offering) for awards of restricted stock to key employees and directors, at no cost to the recipients.If implemented within 12 months following the completion of the conversion, the stock-based benefit plans will also reserve a number of shares up to 10% of the shares of common stock sold in the offering for issuance pursuant to grants of stock options to key employees and directors.The total grants available under the stock-based benefit plans are subject to adjustment as may be required by Office of Thrift Supervision regulations or policy to reflect shares of common stock or stock options previously granted by K-Fed Bancorp or Kaiser Federal Bank.Current Office of Thrift Supervision policy would require the aggregate amount of outstanding restricted stock (including prior grants) to be 4% or less of our total outstanding shares following the conversion and outstanding stock options (including prior grants) to be 10% or less of our total outstanding shares following the conversion.If the stock-based benefit plan is adopted more than 12 months after the completion of the conversion, awards of restricted stock or grants of stock options under the plan may exceed the percentage limitations set forth above.We have not yet determined the number of shares that would be reserved for issuance under these plans.For a description of our current stock-based benefit plans, see “Proposal 1—Election of Directors—Executive Compensation—Benefit Plans—Stock Benefit Plans.” 19 The following table summarizes the number of shares of common stock and the aggregate dollar value of grants that are available under one or more stock-based benefit plans if such plans reserve a number of shares of common stock equal to not more than 4% and 10% of the shares sold in the stock offering for restricted stock awards and stock options.The table shows the dilution to stockholders if all such shares are issued from authorized but unissued shares, instead of shares purchased in the open market.A portion of the stock grants shown in the table below may be made to non-management employees. The table also sets forth the number of shares of common stock to be acquired by the employee stock ownership plan for allocation to all employees. Dilution Number of Shares to be Granted or Purchased As a Resulting Percentage of From Value of Grants (1) At Adjusted Common Issuance of At At Adjusted At Minimum Maximum Stock to be Shares for Minimum of Maximum of of Offering of Offering Sold in the Stock-Based Offering Offering Range Range Offering Benefit Plans Range Range Employee stock ownership plan % N/A $ $ Restricted stock awards % Stock options % Total % % $ $ The actual value of restricted stock awards will be determined based on their fair value as of the date grants are made.For purposes of this table, fair value for stock awards is assumed to be the same as the offering price of $10.00 per share.The fair value of stock options has been estimated at $1.95 per option using the Black-Scholes option pricing model, adjusted for the exchange ratio, with the following assumptions:a grant-date share price and option exercise price of $10.00; an expected option life of seven years; a dividend yield of 4.85%; a risk-free rate of return of 1.79%; and a volatility rate of 33.38% based on the volatility of K-Fed Bancorp common stock. The actual value of option grants will be determined by the grant-date fair value of the options, which will depend on a number of factors, including the valuation assumptions used in the option pricing model ultimately adopted. No dilution is reflected for the employee stock ownership plan because such shares are assumed to be purchased in the stock offering. We may fund our stock-based benefit plans through open market purchases, as opposed to new issuances of stock; however, if any options previously granted under our existing 2004 Stock Option Plan are exercised during the first year following completion of the offering, they will be funded with newly issued shares as Office of Thrift Supervision regulations do not permit us to repurchase our shares during the first year following the completion of this offering except to fund the grants of restricted stock under our stock-based benefit plan or under extraordinary circumstances.We have been advised by the staff of the Office of Thrift Supervision that the exercise of outstanding options and cancellation of treasury shares in the conversion will not constitute an extraordinary circumstance for purposes of this test. 20 The following table presents information as of June 30, 2010 regarding our employee stock ownership plan, our 2004 Stock Option Plan, 2004 Recognition and Retention Plan and our proposed stock-based benefit plan.The table below assumes that 12,935,140 shares are outstanding after the offering, which includes the sale of 8,625,000 shares in the offering at the maximum of the offering range and the issuance of shares in exchange for shares of K-Fed Bancorp using an exchange ratio of 0.9733.It also assumes that the value of the stock is $10.00 per share. Existing and New Stock Benefit Plans Participants Shares at Maximum of Offering Range Estimated Value of Shares Percentage of Shares Outstanding After the Conversion Employee Stock Ownership Plan: Employees Shares purchased in 2004 offering (1) $ % Shares to be purchased in this offering Total employee stock ownership plan shares $ % Restricted Stock Awards: Directors, Officers and Employees 2004 Recognition and Retention Plan (1) $ % New shares of restricted stock Total shares of restricted stock $ % (5) Stock Options: Directors, Officers and Employees 2004 Stock Option Plan (1) $ % New stock options Total stock options $ % (5) Total of stock benefit plans $ % The number of shares indicated has been adjusted for the 0.9733 exchange ratio at the maximum of the offering range. As of June 30, 2010, 276,746 of these shares, or 284,338 shares prior to adjustment for the exchange, have been allocated. As of June 30, 2010, 163,729 of these shares, or 168,220 shares prior to adjustment for the exchange, have been awarded, and 141,343 shares, or 145,220 shares prior to adjustment for the exchange, have vested. The value of restricted stock awards is determined based on their fair value as of the date grants are made.For purposes of this table, the fair value of awards under the new stock-based benefit plan is assumed to be the same as the offering price of $10.00 per share. The number of shares of restricted stock and stock options set forth in the table would exceed regulatory limits if a stock-based incentive plan was adopted within one year of the completion of the conversion.Accordingly, the number of new shares of restricted stock and stock options set forth in the table would have to be reduced such that the aggregate amount of stock awards would be 4% or less of our outstanding shares and the aggregate amount of stock options would be 10% or less of our outstanding shares, unless we obtain a waiver from the Office of Thrift Supervision, or we implement the incentive plan after 12 months following the completion of the conversion.Our current intention is to implement a new stock-based incentive plan no earlier than 12 months after completion of the conversion. As of June 30, 2010, options to purchase 442,268 of these shares, or 454,400 shares prior to adjustment for the exchange, have been awarded, and options to purchase 99,817 of these shares, or 102,555 shares prior to adjustment for the exchange, remain available for future grants. The weighted-average fair value of stock options has been estimated at $1.95 per option, adjusted for the exchange ratio, using the Black-Scholes option pricing model.The fair value of stock options uses the Black-Scholes option pricing model with the following assumptions: exercise price, $10.00; trading price on date of grant, $10.00; dividend yield, 4.85%; expected life, seven years; expected volatility, 33.38%; and risk-free rate of return, 1.79%.The actual value of option grants will be determined by the grant-date fair value of the options, which will depend on a number of factors, including the valuation assumptions used in the option pricing model ultimately adopted. 21 Market for Common Stock Existing publicly held shares of K-Fed Bancorp’s common stock are quoted on the Nasdaq Global Market under the symbol “KFED.” Upon completion of the conversion, the shares of common stock of Kaiser Federal Financial Group, Inc. will replace the existing shares. We expect that Kaiser Federal Financial Group, Inc.’s shares of common stock will trade on the Nasdaq Global Market under the trading symbol “KFFG.” In order to list our stock on the Nasdaq Global Market, we are required to have at least three broker-dealers who will make a market in our common stock.K-Fed Bancorp currently has more than three market makers, including Keefe, Bruyette & Woods, Inc.Persons purchasing shares of common stock in the offering may not be able to sell their shares at or above the $10.00 price per share. Our Dividend Policy We have paid quarterly cash dividends since the second quarter of fiscal 2005.We currently pay a quarterly cash dividend of $0.11 per share, or $0.44 on an annualized basis.After we complete the conversion, we intend to continue to pay cash dividends on a quarterly basis, although at a reduced level, the amount of which will be determined following completion of the conversion. However, the dividend rate and the continued payment of dividends will depend on a number of factors including our capital requirements, our financial condition and results of operations, the rate of tax on dividends, statutory and regulatory limitations, and general economic conditions.We cannot assure you that we will not reduce or eliminate dividends in the future. See “Selected Consolidated Financial and Other Data of K-Fed Bancorp and Subsidiary” and “Market for the Common Stock” for information regarding our historical dividend payments. Tax Consequences K-Fed Mutual Holding Company, K-Fed Bancorp, Kaiser Federal Bank and Kaiser Federal Financial Group, Inc. have received an opinion of counsel from Luse Gorman Pomerenk & Schick, P.C., regarding all of the material federal income tax consequences of the conversion.As a general matter, the conversion will not be a taxable transaction for purposes of federal or state income taxes to K-Fed Mutual Holding Company, K-Fed Bancorp (except for cash paid for fractional shares), Kaiser Federal Bank, Kaiser Federal Financial Group, Inc., persons eligible to subscribe in the subscription offering, or existing stockholders of K-Fed Bancorp.Existing stockholders of K-Fed Bancorp who receive cash in lieu of fractional share interests in shares of Kaiser Federal Financial Group, Inc. will recognize a gain or loss equal to the difference between the cash received and the tax basis of the fractional share. 22 Changes in Stockholders’ Rights for Existing Stockholders of K-Fed Bancorp As a result of the conversion, existing stockholders of K-Fed Bancorp will become stockholders of Kaiser Federal Financial Group, Inc.Some rights of stockholders of Kaiser Federal Financial Group, Inc. will be reduced compared to the rights stockholders currently have in K-Fed BancorpThe reduction in stockholder rights results from differences between the federal and Maryland charters and bylaws, and from distinctions between federal and Maryland law.Many of the differences in stockholder rights under the articles of incorporation and bylaws of Kaiser Federal Financial Group, Inc. are not mandated by Maryland law but have been chosen by management as being in the best interests of Kaiser Federal Financial Group, Inc. and all of its stockholders.The articles of incorporation and bylaws of Kaiser Federal Financial Group, Inc. which differ from the charter and bylaws of K-Fed Bancorp include the following provisions: (i) allowing the Board of Directors to change the authorized number of shares without stockholder approval; (ii) the restriction on the payment of dividends under Maryland corporate law; (iii) filling vacancies on the Board of Directors; (iv) limitations on liability for directors and officers; (v) indemnification of directors, officers, employees and agents; (vi) the calling of special meetings of stockholders; (vii) greater lead time required for stockholders to submit proposals for new business or to nominate directors; (viii) limitations on a stockholder’s right to examine the books and records of the company; (ix) limitations on the voting rights of greater than 10% stockholders; (x) restrictions on certain types of business combinations with interested stockholders; (xi) consideration by the Board of Directors of certain factors when considering a change in control of the company; and (xii) approval by at least 80% of the outstanding shares of capital stock entitled to vote generally is required to amend the bylaws and certain provisions of the articles of incorporation. See “Comparison of Stockholders’ Rights For Existing Stockholders of K-Fed Bancorp” for a discussion of these differences. Dissenters’ Rights Stockholders of K-Fed Bancorp do not have dissenters’ rights in connection with the conversion and offering. Important Risks in Owning Kaiser Federal Financial Group, Inc.’s Common Stock Before you decide to purchase stock, you should read the “Risk Factors” section beginning on page 24 of this proxy statement/prospectus. 23 RISK FACTORS You should consider carefully the following risk factors in evaluating an investment in the shares of common stock.An investment in our common stock is subject to risks inherent in our business.Before making an investment decision, you should carefully consider the risks and uncertainties described below together with all of the other information included in this proxy statement/prospectus.In addition to the risks and uncertainties described below, other risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially and adversely affect our business, financial condition and results of operations.The value or market price of our common stock could decline due to any of these identified or other risks, and you could lose all or part of your investment. Risks Related to Our Business Further deterioration of economic conditions in our primary market of California, could seriously impair the value of our loan portfolio and adversely affect our results of operations. All our real estate loans are secured by properties located in California.Decreases in California real estate values beginning in 2008 and continuing through the present have adversely affected the value of properties collateralizing our loans.As of June 30, 2010, 94.4% or $727.5 million of our loan portfolio consisted of loans secured by real estate.As a result of the weak economy in California, our level of non-performing and delinquent loans has increased dramatically in recent periods.At June 30, 2010, loans delinquent 90 days or more totaled $16.2 million, or 2.1% of total loans compared to $16.0 million, or 2.1% of total loans at March 31, 2010 and $6.2 million, or 0.8% of total loans at June 30, 2009.At June 30, 2010, non-performing loans totaled $31.5 million, or 4.1% of total loans compared to $28.9 million, or 3.8% of total loans at March 31, 2010 and $8.9 million, or 1.2% of total loans at June 30, 2009.In the event that we are required to foreclose on a property securing a mortgage loan or pursue other remedies in order to protect our investment, we may not recover funds in an amount equal to any remaining loan balance as a result of prevailing general economic or local conditions, real estate values and other factors associated with the ownership of real property.As a result, the market value of the real estate or other collateral underlying the loans may not, at any given time, be sufficient to satisfy the outstanding principal amount of the loans. Consequently, we would sustain significant loan losses and potentially incur a higher provision for loan loss expense. Adverse changes in the economy may also have a negative effect on the ability of borrowers to make timely repayments of their loans, which could have an adverse impact on earnings.See “Business of Kaiser Federal Bank— Market Area­—Asset Quality.” Our loan portfolio possesses increased risk due to our level of multi-family residential real estate, commercial real estate and consumer loans, which could increase our level of provision for loan losses. Our outstanding multi-family residential real estate, commercial real estate and consumer loans accounted for 56.5% of our total loan portfolio as of June 30, 2010.Generally, management considers these types of loans to involve a higher degree of risk compared to permanent first mortgage loans on one-to-four family, owner occupied residential properties.These loans have higher risks than permanent loans secured by residential real estate for the following reasons: ● Multi-Family Residential Real Estate Loans.These loans are underwritten on the income producing potential of the property, financial strength of the borrower and any guarantors.Repayment is dependent on income being generated in amounts sufficient to cover operating expenses and debt service.At June 30, 2010, 36.1% of our total loan portfolio consisted of multi-family loans, and we intend, subject to market conditions, to increase our origination of multi-family residential loans.As a result of this recent change in our lending emphasis, a significant portion of our multi-family residential loans are relatively new or “unseasoned,” and have not been outstanding for a sufficient period of time to demonstrate performance and indicate the potential risks in the loan portfolio. 24 ● Commercial Real Estate Loans.These loans are underwritten on the income producing potential of the property or the successful operation of the borrowers’ or tenants’ businesses, financial strength of the borrower and any guarantors.Repayment is dependent on income being generated in amounts sufficient to cover operating expenses and debt service. ● Consumer Loans.Collateralized consumer loans (such as automobile loans) are collateralized by assets that may not provide adequate source of repayment of the loan due to depreciation, damage or loss.As a result, consumer loan collections are dependent on the borrower’s continuing financial stability and thus, are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. Management plans to continue its increased emphasis on higher yielding products such as multi-family residential real estate loans, while returning to a moderate growth of one-to-four family residential real estate loans. Many of our commercial and multi-family residential real estate loans are not fully amortizing and contain large balloon payments upon maturity. These balloon payments may require the borrower to either sell or refinance the underlying property in order to make the balloon payment. Further, commercial and multi-family residential real estate loans generally have relatively large balances to single borrowers or related groups of borrowers. Accordingly, if we make any errors in judgment in the collectability of our commercial and multi-family residential real estate loans or the valuation of underlying collateral, any resulting charge-offs may be larger on a per loan basis than those incurred with our residential or consumer loan portfolios. As a result of the above factors, management may determine it necessary to increase the level of provision for loan losses. Increased provisions for loan losses could negatively affect our results of operations. Our loan portfolio possesses increased risk due to its amount of nonconforming loans. A significant portion of our one-to-four family residential loans are nonconforming to secondary market requirements, and are therefore, not saleable to Freddie Mac or Fannie Mae.At June 30, 2010, about 17.0% of our one-to-four family residential loan portfolio consisted of loans that were considered nonconforming due to loan size.Included in non-accrual loans at June 30, 2010 were two loans totaling $1.2 million that were nonconforming due to each loan’s principal amount. As of June 30, 2010, we held in portfolio one-to-four family interest-only mortgage loans totaling $45.3 million or 5.9% of gross loans as compared to $59.7 million or 8.0% of gross loans at June 30, 2009. The interest rates on these loans are generally initially fixed for three, five, seven or ten year terms and then adjust in accordance with the terms of the loan to require payment of both principal and interest in order to amortize the loan for the remainder of the term.At June 30, 2010, $16.8 million of these loans convert to fully-amortizing status within the next five years.From February 2004 until February 2007, we originated or purchased interest-only loans on the basis that the loans were underwritten at the fully indexed and fully amortized rate.During such period, we also purchased loans to borrowers who provided limited or no documentation of income, known as stated income loans.A stated income loan is a loan where the borrower’s income source is not subject to verification through the application process, but the reasonableness of the stated income is verified through review of other sources, such as compensation surveys. At June 30, 2010, we had $75.2 million in stated income loans, or 9.8% of gross loans, as compared to $94.3 million, or 12.5% of gross loans at June 30, 2009. Included in our stated income loans at June 30, 2010 were $9.9 million in interest-only loans.We have not purchased any one-to-four family loans since 2007. 25 Nonconforming one-to-four family residential loans are generally considered to have an increased risk of delinquency and foreclosure than conforming loans and may result in higher levels of provision for loan losses.For example, if the interest rate adjustment results in the borrower being unable to make higher payments of both interest and principal or to refinance the loan, we would be required to initiate collection efforts including foreclosure in order to protect our investment.The percentage of nonconforming loans that are either performing or less than 60 days delinquent at June 30, 2010 was 88.7% as compared to 95.2% at June 30, 2009.Our nonconforming loan portfolio could be adversely affected should regional and national economic conditions deteriorate further. In addition, we may not recover funds in an amount equal to any remaining loan balance. Consequently, we could sustain loan losses and potentially incur a higher provision for loan losses. High loan-to-value ratios on a portion of our residential mortgage loan portfolio expose us to greater risk of loss. Many of our residential mortgage loans are secured by liens on mortgage properties in which the borrowers have little or no equity because of the decline in home values in our market areas.Residential loans with high loan-to-value ratios will be more sensitive to declining property values than those with lower combined loan-to-value ratios and, therefore, may experience a higher incidence of default and severity of losses.In addition, if the borrowers sell their homes, such borrowers may be unable to repay their loans in full from the sale.As a result, these loans may experience higher rates of delinquencies, defaults and losses. If the allowance for loan losses is not sufficient to cover actual losses, our results of operations may be negatively affected. In the event that loan customers do not repay their loans according to their terms and the collateral security for the payments of these loans is insufficient to pay any remaining loan balance, we may experience significant loan losses. Such credit risk is inherent in the lending business, and failure to adequately assess such credit risk could have a material adverse affect on our financial condition and results of operations. Management makes various assumptions and judgments about the collectability of the loan portfolio, including the creditworthiness of the borrowers and the value of the real estate and other assets serving as collateral for the repayment of many of the loans. In determining the amount of the allowance for loans losses, management reviews the loan portfolio and historical loss and delinquency experience, as well as overall economic conditions and peer data. If management’s assumptions are incorrect, the allowance for loan losses may be insufficient to cover probable incurred losses in the loan portfolio, resulting in additions to the allowance.The allowance for loan losses is also periodically reviewed by the Office of Thrift Supervision, who may disagree with the allowance and require us to increase such amount.Additions to the allowance for loans losses would be made through increased provisions for loan losses and could negatively affect our results of operations. At June 30, 2010, our allowance for loan losses was $13.3 million, or 1.7% of total loans and 42.3% of non-performing loans as compared to $4.6 million, or 0.6% of total loans and 51.7% of non-performing loans at June 30, 2009. If our non-performing assets continue to increase, our earnings will suffer. At June 30, 2010, our non-performing assets totaled $32.8 million, which was an increase of $23.5 million or 250.4% over non-performing assets at June 30, 2009.Our non-performing assets adversely affect our net income in various ways. We do not record interest income on non-accrual loans or real estate owned. We must establish an allowance for loan losses that reserves for losses inherent in the loan portfolio that are both probable and reasonably estimable through current period provisions for loan losses.From time to time, we also write down the value of properties in our real estate owned portfolio to reflect changing market values. Additionally, there are legal fees associated with the resolution of problem assets as well as carrying costs such as taxes, insurance and maintenance related to our real estate owned. Further, the resolution of non-performing assets requires the active involvement of management, which can distract them from our overall supervision of operations and other income-producing activities. Finally, if our estimate of the allowance for loan losses is inadequate, we will have to increase the allowance for loan losses accordingly. 26 A major portion of our one-to-four family residential loan portfolio is serviced by third parties, which limits our ability to foreclose on such loans, and foreclosure is further limited by California law. At June 30, 2010, $208.8 million or 62.2% of our one-to-four family residential loans were serviced by third parties.Of this amount, $16.0 million or 7.7% percent were non-performing.Our policy is to timely pursue our foreclosure rights to maximize our ability to obtain control of the property. However, our ability to implement this policy requires the timely cooperation of our third-party servicers. When a loan goes into default, it is the responsibility of the third-party servicer to enforce the borrower’s obligation to repay the outstanding indebtedness.In the event the borrower is unable to bring the loan current or a loan modification is not agreed to, the servicer is obligated to foreclose on the property on behalf of Kaiser Federal Bank.Due to a number of factors, including the high rate of loan delinquencies, we believe that our servicers have not vigorously pursued collection efforts on our behalf.We have attempted to exercise our rights under servicing agreements to have the loan servicing returned to us so that we can aggressively resolve the delinquency status of these loans. We have been unsuccessful in negotiating the transfer of these servicing rights to us and are currently pursuing legal action to obtain the transfer of these servicing rights. In addition, the State of California recently enacted a law that places severe restrictions on the ability of a lender to foreclose on owner occupied real estate securing one-to-four family residential loans.This law has added 90 days to the standard timeline for foreclosures of most owner occupied single family mortgages.Other similar bills placing additional temporary moratoriums on foreclose sales otherwise modifying the foreclosure procedures to the benefit of borrowers and the detriment of lenders may be enacted by the United States Congress or the State of California in the future. Delays in our ability to foreclose on property, whether caused by restrictions under state or federal law or the failure of a third party servicer to timely pursue foreclosure action, can increase our potential loss on such property, due to other factors such as lack of maintenance, unpaid property taxes and adverse changes in market conditions.These delays may adversely affect our ability to limit our credit losses. If property taken into real estate owned is not properly valued or sufficiently reserved to cover actual losses, or if we are required to increase our valuation reserves, our earnings could be reduced. We obtain updated valuations in the form of appraisals and broker price opinions when a loan has been foreclosed and the property is transferred to real estate owned, and at certain other times during the asset’s holding period.Our net book value in the loan at the time of foreclosure and thereafter is compared to the lower of adjusted cost basis orupdated market value of the foreclosed property less estimated selling costs (fair value).A charge-off is recorded for any excess in the asset’s net book value over its fair value when the loan is transferred to real estate owned.If our valuation determination is inaccurate, the fair value of our investments in real estate may not be sufficient to recover our net book value in such assets, resulting in the need for additional charge-offs.Additional charge-offs to our investments in real estate could have an adverse effect on our financial condition and results of operations. 27 In addition, bank regulators periodically review our real estate owned and may require us to recognize further charge-offs.Any increase in our charge-offs, as required by such regulators, may have an adverse effect on our financial condition and results of operations. Our litigation related costs might continue to increase. Kaiser Federal Bank is subject to a variety of legal proceedings that have arisen in the ordinary course of its business.In the current economic environment, our involvement in litigation has increased significantly, primarily as a result of the increase in our non-performing assets.In addition, we may incur additional litigation costs related to our seeking to terminate certain third-party loan servicers.There can be no assurance that our loan workout and other activities will not result in increased litigation expense that may have a material adverse effect on our profitability. We depend on our management team to implement our business strategy and execute successful operations and we could be harmed by the loss of their services. We are dependent upon the services of our senior management team.Our strategy and operations are directed by the senior management team. Upon completion of the conversion and offering, our President and Chief Executive Officer and our four other executive officers will enter into employment agreements with Kaiser Federal Bank. Any loss of the services of the President and Chief Executive Officer or other members of the management team could impact our ability to implement our business strategy, and have a material adverse effect on our results of operations and our ability to compete in our markets. See “Proposal 1—Election of Directors— Benefits to Be Considered Following Completion of the Conversion—Employment Agreements.” Strong competition in our primary market area may reduce our ability to attract and retain deposits and also may increase our cost of funds. We operate in a very competitive market for the attraction of deposits, the primary source of our funding.Historically, our most direct competition for deposits has come from credit unions, community banks, large commercial banks and thrift institutions within our primary market areas.In recent years competition has also come from institutions that largely deliver their services over the internet.Such competitors have the competitive advantage of lower infrastructure costs.Particularly in times of extremely low or extremely high interest rates, we have faced significant competition for investors’ funds from short-term money market securities and other corporate and government securities.During periods of regularly increasing interest rates, competition for interest bearing deposits increases as customers, particularly certificate of deposit customers, tend to move their accounts between competing businesses to obtain the highest rates in the market. As a result, Kaiser Federal Bank incurs a higher cost of funds in an effort to attract and retain customer deposits.We strive to grow our lower cost deposits, such as non-interest bearing checking accounts, in order to reduce our cost of funds. Strong competition in our primary market area may reduce our ability to originate loans and also decrease our yield on loans. We are located in a competitive market that affects our ability to obtain loans through origination as well as originating them at rates that provide an attractive yield.Competition for loans comes principally from mortgage bankers, commercial banks, other thrift institutions, nationally based homebuilders and credit unions.Internet based lenders have also become a greater competitive factor in recent years.Such competition for the origination of loans may limit future growth and earnings prospects. 28 Changes in interest rates could adversely affect our results of operations and financial condition. Our results of operations and financial condition are significantly affected by changes in interest rates.Our results of operations depend substantially on our net interest income, which is the difference between the interest income we earn on our interest-earning assets, such as loans and securities, and the interest expense we pay on our interest-bearing liabilities, such as deposits and borrowings.Because our interest-bearing liabilities generally reprice or mature more quickly than our interest-earning assets, an increase in interest rates generally would tend to result in a decrease in net interest income. Changes in interest rates may also affect the average life of loans and mortgage-related securities. Decreases in interest rates can result in increased prepayments of loans and mortgage-related securities, as borrowers refinance to reduce their borrowing costs.Under these circumstances, we are subject to reinvestment risk to the extent that we are unable to reinvest the cash received from such prepayments at rates that are comparable to the rates on existing loans and securities. Additionally, increases in interest rates may decrease loan demand and make it more difficult for borrowers to repay adjustable rate loans. Also, increases in interest rates may extend the life of fixed-rate assets, which would restrict our ability to reinvest in higher yielding alternatives, and may result in customers withdrawing certificates of deposit early so long as the early withdrawal penalty is less than the additional interest they could receive on an alternative investment. If our investment in the Federal Home Loan Bank of San Francisco becomes impaired, our earnings and stockholders’ equity could decrease. We are required to own common stock of the Federal Home Loan Bank of San Francisco to qualify for membership in the Federal Home Loan Bank System and to be eligible to borrow funds under the Federal Home Loan Bank’s advance program.Our investment in Federal Home Loan Bank common stock as of June 30, 2010 was $12.2 million.Federal Home Loan Bank common stock is not a marketable security and can only be redeemed by the Federal Home Loan Bank. Federal Home Loan Banks may be subject to accounting rules and asset quality risks that could materially lower their regulatory capital. In an extreme situation, it is possible that the capitalization of a Federal Home Loan Bank, including the Federal Home Loan Bank of San Francisco, could be substantially diminished or reduced to zero. Consequently, there is a risk that our investment in Federal Home Loan Bank of San Francisco common stock could be deemed impaired at some time in the future, and if this occurs, it would cause our earnings and stockholders’ equity to decrease by the amount of the impairment charge. The United States economy remains weak and unemployment levels are high.A prolonged recession, especially one affecting our geographic market area, will adversely affect our business and financial results. The United States experienced a severe economic recession in 2008 and 2009, which effects have continued into 2010.Recent growth has been slow and unemployment remains at very high levels and is not expected to improve in the near future.Loan portfolio quality has deteriorated at many financial institutions reflecting, in part, the weak United States economy and high unemployment rates.In addition, the value of real estate collateral supporting many commercial loans and home mortgages has declined and may continue to decline, increasing the risk that we would incur losses if borrowers default on their loans.Bank and bank holding company stock prices have declined substantially, and it is significantly more difficult for banks and bank holding companies to raise capital or borrow funds than it has been in past years. 29 The Federal Deposit Insurance Corporation Quarterly Banking Profile has reported that non-performing assets as a percentage of assets for Federal Deposit Insurance Corporation-insured financial institutions rose to 3.43% as of March 31, 2010, compared to 0.95% as of December 31, 2007.For the quarter ended March 31, 2010, the Federal Deposit Insurance Corporation Quarterly Banking Profile has reported that return on average assets was 0.54% for Federal Deposit Insurance Corporation-insured financial institutions compared to 0.81% for the year ended December 31, 2007.The NASDAQ Bank Index declined 36.9% between December 31, 2007 and June 30, 2010. At June 30, 2010, our non-performing assets as a percentage of total assets was 3.79%, and our return on average assets was 0.38% for the year ended June 30, 2010. Continued negative developments in the financial services industry and the domestic and international credit markets may significantly affect the markets in which we do business, the market for and value of our loans and investments, and our ongoing operations, costs and profitability.Continued declines in both the volume of real estate sales and the sale price coupled with the current recession and the associated increase in unemployment may result in higher than expected loan delinquencies or problem assets, a decline in demand for our products and services, or lack of growth or a decrease in deposits.These potential negative events may cause us to incur losses, adversely affect our capital, liquidity, financial condition and business operations.These declines may have a greater affect on our earnings and capital than on the earnings and capital of financial institutions whose loan portfolios are more diversified.Moreover, continued declines in the stock market in general, or stock values of financial institutions and their holding companies specifically, could adversely affect our stock performance. Any future Federal Deposit Insurance Corporation insurance premiums and/or special assessments will adversely impact our earnings. Due to the costs of resolving the increasing numbers of bank failures in 2008 and 2009, on May 22, 2009, the Federal Deposit Insurance Corporation, or FDIC, adopted a final rule levying a five basis point special insurance premium assessment on each insured depository institution’s assets minus Tier 1 capital as of June 30, 2009.We recorded an expense of $407,000 during the quarter ended June 30, 2009, to reflect the special assessment.Any further special assessments that the FDIC levies will be recorded as an expense during the appropriate period.In addition, the FDIC increased the general assessment rate and, therefore, our federal deposit general insurance premium expense will increase compared to prior periods. The FDIC also issued a final rule pursuant to which all insured depository institutions were required to prepay on December 30, 2009 their estimated assessments for the fourth quarter of 2009, and for all of 2010, 2011 and 2012.The assessment rate for the fourth quarter of 2009 and for 2010 was based on each institution’s total base assessment rate for the third quarter of 2009, modified to assume that the assessment rate in effect on September 30, 2009 had been in effect for the entire third quarter, and the assessment rate for 2011 and 2012 would be equal to the modified third quarter assessment rate plus an additional three basis points.In addition, each institution’s base assessment rate for each period was calculated using its third quarter assessment base, adjusted quarterly for an estimated 5% annual growth rate in the assessment base through the end of 2012.We made a payment of $3.6 million to the FDIC on December 30, 2009, and recorded the payment as a prepaid expense, which will be amortized to expense over three years. 30 In the event that the special assessment and the prepayment do not provide sufficient funds for the FDIC to resolve future bank failures, the FDIC may require another special assessment or increase assessment rates for all FDIC insured institutions.An increase in assessments will adversely affect our results of operations. We may engage in FDIC-assisted transactions, which could present additional risks to our business. We may have opportunities to acquire the assets and liabilities of failed banks in FDIC-assisted transactions, including transactions in Southern California.Although these FDIC-assisted transactions typically provide for FDIC assistance to an acquirer to mitigate certain risks, such as sharing exposure to loan losses and providing indemnification against certain liabilities of the failed institution, we are (and would be in future transactions) subject to many of the same risks we would face in acquiring another bank in a negotiated transaction, including risks associated with maintaining customer relationships and failure to realize the anticipated acquisition benefits in the amounts and within the timeframes we expect.In addition, because these acquisitions are structured in a manner that would not allow us the time and access to information normally associated with preparing for and evaluating a negotiated acquisition, we may face additional risks in FDIC-assisted transactions, including additional strain on management resources, management of problem loans, problems relating to integration of personnel and operating systems and impact to our capital resources requiring us to raise additional capital.We may not be successful in overcoming these risks or any other problems encountered in connection with any FDIC-assisted transactions.Our inability to overcome these risks could have a material adverse effect on our business, financial condition and results of operations.Moreover, even though we may desire to participate in an FDIC-assisted transaction, we can offer no assurances that the FDIC would allow us to participate, or what the terms of such transaction might be or whether we would be successful in acquiring the bank or assets and/or deposits that we are seeking. We operate in a highly regulated environment and may be adversely affected by changes in laws and regulations. We are currently subject to extensive regulation, supervision and examination by the Office of Thrift Supervision and the Federal Deposit Insurance Corporation. Such regulators govern the activities in which we may engage, primarily for the protection of depositors and the Deposit Insurance Fund.These regulatory authorities have extensive discretion in connection with their supervisory and enforcement activities, including the ability to impose restrictions on a bank’s operations, reclassify assets, determine the adequacy of a bank’s allowance for loan losses and determine the level of deposit insurance premiums assessed.New financial reform legislation, entitled the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), has been enacted by Congress that will change the banking regulatory framework, create an independent consumer protection bureau that will assume the consumer protection responsibilities of the various federal banking agencies, and establish more stringent capital standards for banks and bank holding companies.The legislation will also result in new regulations affecting the lending, funding, trading and investment activities of banks and bank holding companies.Any further changes in such regulation and oversight, whether in the form of regulatory policy, new regulations or legislation or additional deposit insurance premiums could have a material impact on our operations.Because our business is highly regulated, the laws and applicable regulations are subject to frequent change.Any new laws, rules and regulations could make compliance more difficult or expensive or otherwise adversely affect our business, financial condition or prospects. 31 Financial reform legislation recently enacted by Congress will, among other things, eliminate the Office of Thrift Supervision, tighten capital standards, create a new Consumer Financial Protection Bureau and result in new laws and regulations that are expected to increase our costs of operations. Congress has recently enacted the Dodd-Frank Act, which will significantly change the current banking regulatory structure and affect the lending, investment, trading and operating activities of financial institutions and their holding companies.The Dodd-Frank Act will eliminate our current primary federal regulator, the Office of Thrift Supervision, and require Kaiser Federal Bank to be regulated by the Office of the Comptroller of the Currency (the primary federal regulator for national banks). The Dodd-Frank Act also authorizes the Board of Governors of the Federal Reserve System to supervise and regulate all savings and loan holding companies like Kaiser Federal Financial Group, Inc., in addition to bank holding companies which it currently regulates.As a result, the Federal Reserve Board’s current regulations applicable to bank holding companies, including holding company capital requirements, will apply to savings and loan holding companies like Kaiser Federal Financial Group, Inc.These capital requirements are substantially similar to the capital requirements currently applicable to Kaiser Federal Bank, as described in “Supervision and Regulation—Federal Banking Regulation—Capital Requirements.”The Dodd-Frank Act also requires the Federal Reserve Board to set minimum capital levels for bank holding companies that are as stringent as those required for the insured depository subsidiaries, and the components of Tier 1 capital would be restricted to capital instruments that are currently considered to be Tier 1 capital for insured depository institutions.The legislation also establishes a floor for capital of insured depository institutions that cannot be lower than the standards in effect today, and directs the federal banking regulators to implement new leverage and capital requirements within 18 months that take into account off-balance sheet activities and other risks, including risks relating to securitized products and derivatives. The Dodd-Frank Act also creates a new Consumer Financial Protection Bureau with broad powers to supervise and enforce consumer protection laws.The Consumer Financial Protection Bureau has broad rule-making authority for a wide range of consumer protection laws that apply to all banks and savings institutions such as Kaiser Federal Bank, including the authority to prohibit “unfair, deceptive or abusive” acts and practices.The Consumer Financial Protection Bureau has examination and enforcement authority over all banks and savings institutions with more than $10 billion in assets.Banks and savings institutions with $10 billion or less in assets will be examined by their applicable bank regulators, in Kaiser Federal Bank’s case, the Office of the Comptroller of the Currency.The new legislation also weakens the federal preemption available for national banks and federal savings associations, and gives state attorneys general the ability to enforce applicable federal consumer protection laws. The legislation also broadens the base for Federal Deposit Insurance Corporation insurance assessments. Assessments will now be based on the average consolidated total assets less tangible equity capital of a financial institution.The Dodd-Frank Act also permanently increases the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per depositor, retroactive to January 1, 2009, and non-interest bearing transaction accounts have unlimited deposit insurance through December 31, 2013.Additionally, effective July 6, 2010, regulatory changes in overdraft and interchange fee restrictions may reduce our noninterest income.The Dodd-Frank Act will increase stockholder influence over boards of directors by requiring companies to give stockholders a non-binding vote on executive compensation and so-called “golden parachute” payments, and by authorizing the Securities and Exchange Commission to promulgate rules that would allow stockholders to nominate their own candidates using a company’s proxy materials.The legislation also directs the Federal Reserve Board to promulgate rules prohibiting excessive compensation paid to bank holding company executives, regardless of whether the company is publicly traded or not. 32 It is difficult to predict at this time what effect the new legislation and implementing regulations will have on community banks, including the lending and credit practices of such banks.Moreover, many of the provisions of the Dodd-Frank Act will not take effect for at least a year, and the legislation requires various federal agencies to promulgate numerous and extensive implementing regulations over the next several years.Although the substance and scope of these regulations cannot be determined at this time, it is expected that the legislation and implementing regulations, particularly those relating to the new Consumer Financial Protection Bureau may curtail our revenue opportunities and increase our operating and compliance costs, and could require us to hold higher levels of regulatory capital and/or liquidity or otherwise adversely affect our business or financial results in the future. Changes in laws and regulations and the cost of regulatory compliance with new laws and regulations may adversely affect our operations and our income. In response to the financial crisis of 2008 and early 2009, Congress has taken actions that are intended to strengthen confidence and encourage liquidity in financial institutions, and the Federal Deposit Insurance Corporation has taken actions to increase insurance coverage on deposit accounts.The Dodd-Frank Act and implementing regulations are likely to have a significant effect on the financial services industry, which are likely to increase operating costs and reduce profitability. In addition, there have been proposals made by members of Congress and others that would reduce the amount delinquent borrowers are otherwise contractually obligated to pay on their mortgage loans and limit an institution’s ability to foreclose on mortgage collateral. The potential exists for additional federal or state laws and regulations, or changes in policy, affecting lending and funding practices and liquidity standards.Moreover, bank regulatory agencies have been active in responding to concerns and trends identified in examinations, and have issued many formal enforcement orders requiring capital ratios in excess of regulatory requirements. Bank regulatory agencies, such as the Office of Thrift Supervision and the Federal Deposit Insurance Corporation, govern the activities in which we may engage, primarily for the protection of depositors, and not for the protection or benefit of potential investors. In addition, new laws and regulations may increase our costs of regulatory compliance and of doing business, and otherwise affect our operations. New laws and regulations may significantly affect the markets in which we do business, the markets for and value of our loans and investments, the fees we can charge, and our ongoing operations, costs and profitability. Legislative proposals limiting our rights as a creditor could result in credit losses or increased expense in pursuing our remedies as a creditor. System failure or breaches of our network security could subject us to increased operating costs as well as litigation and other liabilities. The computer systems and network infrastructure we use could be vulnerable to unforeseen problems.Our operations are dependent upon our ability to protect our computer equipment against damage from physical theft, fire, power loss, telecommunications failure or a similar catastrophic event, as well as from security breaches, denial of service attacks, viruses, worms and other disruptive problems caused by hackers.Any damage or failure that causes an interruption in our operations could have a material adverse effect on our financial condition and results of operations.Computer break-ins, phishing and other disruptions could also jeopardize the security of information stored in and transmitted through our computer systems and network infrastructure, which may result in significant liability to us and may cause existing and potential customers to refrain from doing business with us.Although we, with the help of third-party service providers, intend to continue to implement security technology and establish operational procedures to prevent such damage, there can be no assurance that these security measures will be successful.In addition, advances in computer capabilities, new discoveries in the field of cryptography or other developments could result in a compromise or breach of the algorithms we and our third-party service providers use to encrypt and protect customer transaction data.A failure of such security measures could have a material adverse effect on our financial condition and results of operations. 33 Risks Related to the Offering and the Exchange The market value of Kaiser Federal Financial Group, Inc. common stock received in the share exchange may be less than the market value of K-Fed Bancorp common stock exchanged. The number of shares of Kaiser Federal Financial Group, Inc. common stock you receive will be based on an exchange ratio that will be determined as of the date of completion of the conversion and offering. The exchange ratio will be based on the percentage of K-Fed Bancorp common stock held by the public prior to the completion of the conversion and offering, the final independent appraisal of Kaiser Federal Financial Group, Inc. common stock prepared by RP Financial, LC. and the number of shares of common stock sold in the offering. The exchange ratio will ensure that existing public stockholders of K-Fed Bancorp common stock will own the same percentage of Kaiser Federal Financial Group, Inc. common stock after the conversion and offering as they owned of K-Fed Bancorp common stock immediately prior to completion of the conversion and offering (excluding any new shares purchased by them in the offering and their receipt of cash in lieu of fractional exchange shares).The exchange ratio will not depend on the market price of K-Fed Bancorp common stock. The exchange ratio ranges from 0.7194 shares at the minimum to 0.9733 shares at the maximum (or 1.1193 at the adjusted maximum) of the offering range of Kaiser Federal Financial Group, Inc. common stock per share of K-Fed Bancorp common stock. Shares of Kaiser Federal Financial Group, Inc. common stock issued in the share exchange will have an initial value of $10.00 per share. Depending on the exchange ratio and the market value of K-Fed Bancorp common stock at the time of the exchange, the initial market value of the Kaiser Federal Financial Group, Inc. common stock that you receive in the share exchange could be less than the market value of the K-Fed Bancorp common stock that you currently own. Based on the most recent closing price of K-Fed Bancorp common stock prior to the date of this proxy statement/prospectus, which was $8.00, unless at least 7,089,400 shares of Kaiser Federal Financial Group, Inc. common stock are sold in the offering (which is between the minimum and the midpoint of the offering range), the initial value of the Kaiser Federal Financial Group, Inc. common stock you receive in the share exchange would be less than the market value of the K-Fed Bancorp common stock you currently own. The future price of the shares of common stock may be less than the $10.00 purchase price per share in the offering. If you purchase shares of common stock in the offering, you may not be able to sell them later at or above the $10.00 purchase price in the offering.In several cases, shares of common stock issued by newly converted savings institutions or mutual holding companies have traded below the initial offering price.The aggregate purchase price of the shares of common stock sold in the offering will be based on an independent appraisal. The independent appraisal is not intended, and should not be construed, as a recommendation of any kind as to the advisability of purchasing shares of common stock. The independent appraisal is based on certain estimates, assumptions and projections, all of which are subject to change from time to time.After our shares begin trading, the trading price of our common stock will be determined by the marketplace, and may be influenced by many factors, including prevailing interest rates, the overall performance of the economy, investor perceptions of Kaiser Federal Financial Group, Inc. and the outlook for the financial services industry in general.Price fluctuations may be unrelated to the operating performance of particular companies. 34 Our failure to effectively deploy the net proceeds may have an adverse impact on our financial performance and the value of our common stock. We intend to invest between $29.9 million and $40.8 million of the net proceeds of the offering (or $47.0 million at the adjusted maximum of the offering range) in Kaiser Federal Bank.We may use the remaining net proceeds to invest in short-term investments, pay cash dividends, repurchase shares of common stock, acquire other financial institutions or for other general corporate purposes.We also expect to use a portion of the net proceeds we retain to fund a loan for the purchase of shares of common stock in the offering by the employee stock ownership plan.Kaiser Federal Bank expects to use part of the proceeds it receives from us to repay a $20 million Federal Home Loan Bank of San Francisco borrowing that matures on November 29, 2010 and has a fixed rate of interest of 4.77%, to expand its branch network or to acquire other financial institutions, including FDIC-assisted transactions, or other financial services companies primarily in Southern California as opportunities arise, to support increased lending and other products and services and for other general corporate purposes.However, with the exception of the loan to the employee stock ownership plan and the repayment of outstanding borrowings from the Federal Home Loan Bank of San Francisco, we have not allocated specific amounts of the net proceeds for any of these purposes, and we will have significant flexibility in determining the amount of the net proceeds we apply to different uses and the timing of such applications. We have not established a timetable for reinvesting of the net proceeds, and we cannot predict how long we will require to reinvest the net proceeds.See “How We Intend to Use the Proceeds from the Offering.” Our return on equity will be low following the stock offering.This could negatively affect the trading price of our shares of common stock. Net income divided by average equity, known as “return on equity,” is a ratio many investors use to compare the performance of a financial institution to its peers. Following the stock offering, we expect our consolidated equity to be between $148.2 million at the minimum of the offering range and $178.8 million at the adjusted maximum of the offering range. Based upon our income for the year ended June 30, 2010, and these pro forma equity levels, our return on equity would be 2.25% and 1.87% at the minimum and adjusted maximum of the offering range, respectively. We expect our return on equity to remain low until we are able to leverage the additional capital we receive from the stock offering. Although we will be able to increase net interest income using proceeds of the stock offering, our return on equity will be negatively affected by our continuing expenses of being a public company and added expenses associated with our employee stock ownership plan and the stock-based benefit plan we intend to adopt. Until we can increase our net interest income and non-interest income and leverage the capital raised in the stock offering, we expect our return on equity to remain low, which may reduce the market price of our shares of common stock. Our stock-based benefit plans would increase our expenses and reduce our income. We intend to adopt one or more new stock-based benefit plans after the offering, subject to stockholder approval, which would increase our annual employee compensation and benefit expenses related to the stock options and shares granted to participants under our stock-based benefit plan.The actual amount of these new stock-related compensation and benefit expenses will depend on the number of options and stock awards actually granted under the plan, the fair market value of our stock or options on the date of grant, the vesting period and other factors which we cannot predict at this time.If the stock-based benefit plan is implemented within one year of the completion of the offering, the number of shares of common stock reserved for issuance for awards of restricted stock or grants of options under such stock-based benefit plan may not exceed 4% and 10%, respectively, of the shares sold in the offering, subject to adjustment as may be required by Office of Thrift Supervision regulations or policy to reflect stock options or restricted stock previously granted by K-Fed Bancorp or Kaiser Federal Bank.If we award restricted shares of common stock or grant options in excess of these amounts under stock-based benefit plans adopted more than one year after the completion of the offering, our costs would increase further. 35 In addition, we would recognize expense for our employee stock ownership plan when shares are committed to be released to participants’ accounts (i.e., as the loan used to acquire these shares is repaid), and we would recognize expense for restricted stock awards and stock options over the vesting period of awards made to recipients.The expense in the first year of the employee stock ownership plan following the offering has been estimated to be approximately $496,000 ($292,000 after tax) at the adjusted maximum of the offering range as set forth in the pro forma financial information under “Pro Forma Data,” assuming the $10.00 per share purchase price as fair market value. Actual expenses, however, may be higher or lower, depending on the price of our common stock.For further discussion of our proposed stock-based plans, see “Proposal 1—Election of Directors—Benefits to Be Considered Following Completion of the Conversion—Stock-Based Benefit Plans.” The implementation of stock-based benefit plans may dilute your ownership interest.Historically, stockholders have approved these stock-based benefit plans. We intend to adopt one or more new stock-based benefit plans following the stock offering. These plans may be funded either through open market purchases or from the issuance of authorized but unissued shares of common stock.Our ability to repurchase shares of common stock to fund these plans will be subject to many factors, including, but not limited to, applicable regulatory restrictions on stock repurchases, the availability of stock in the market, the trading price of the stock, our capital levels, alternative uses for our capital and our financial performance.While our intention is to fund this plan through open market purchases, stockholders would experience a 8.54% reduction in ownership interest at the adjusted maximum of the offering range in the event newly issued shares of our common stock are used to fund stock options or shares of restricted common stock under the plan in an amount equal to up to 10% and 4%, respectively, of the shares sold in the offering.In the event we adopt the plan within one year following the conversion, shares of common stock reserved for issuance pursuant to awards of restricted stock and grants of options under the stock-based benefit plan would be limited to 4% and 10%, respectively, of the total shares sold in the offering, subject to adjustment as may be required by Office of Thrift Supervision regulations or policy to reflect stock options or restricted stock previously granted by K-Fed Bancorp or Kaiser Federal Bank.In the event we adopt the plan more than one year following the conversion, the plan would not be subject to these limitations. Although the implementation of the stock-based benefit plan will be subject to stockholder approval, historically, the overwhelming majority of stock-based benefit plans adopted by savings institutions and their holding companies following mutual-to-stock conversions have been approved by stockholders. Our current intention is to adopt stock-based benefit plans more than one year following the stock offering.Stock-based benefit plans adopted more than one year following the stock offering may exceed regulatory restrictions on the size of stock-based benefit plans adopted within one year, which would further increase our costs. If we adopt stock-based benefit plans more than one year following the completion of the stock offering, then grants of shares of common stock or stock options under our stock-based benefit plans may exceed 4% and 10%, respectively, of our total outstanding shares.Stock-based benefit plans that provide for awards in excess of these amounts would increase our costs beyond the amounts estimated in “—Our stock-based benefit plans would increase our expenses and reduce our income.”Stock-based benefit plans that provide for awards in excess of these amounts could also result in dilution to stockholders in excess of that described in “—The implementation of stock-based benefit plans may dilute your ownership interest. Historically, stockholders have approved these stock-based benefit plans.” 36 Although the implementation of the stock-based benefit plan would be subject to stockholder approval, the determination as to the timing of the implementation of such a plan would be at the discretion of our Board of Directors. Various factors may make takeover attempts more difficult to achieve. Our Board of Directors has no current intention to sell control of Kaiser Federal Financial Group, Inc. Provisions of our articles of incorporation and bylaws, federal regulations, Maryland law and various other factors may make it more difficult for companies or persons to acquire control of Kaiser Federal Financial Group, Inc. without the consent of our Board of Directors.You may want a takeover attempt to succeed because, for example, a potential acquirer could offer a premium over the then prevailing price of our common stock.The factors that may discourage takeover attempts or make them more difficult include: ● Office of Thrift Supervision regulations.Office of Thrift Supervision regulations prohibit, for three years following the completion of a conversion, the direct or indirect acquisition of more than 10% of any class of equity security of a savings institution regulated by the Office of Thrift Supervision without the prior approval of the Office of Thrift Supervision. ● Articles of Incorporation of Kaiser Federal Financial Group, Inc. and statutory provisions.Provisions of the articles of incorporation and bylaws of Kaiser Federal Financial Group, Inc. and Maryland law may make it more difficult and expensive to pursue a takeover attempt that management opposes, even if the takeover is favored by a majority of our stockholders.These provisions also would make it more difficult to remove our current Board of Directors or management, or to elect new directors.Specifically, under our articles of incorporation, directors will be divided into three classes, and directors may only be removed for cause by the holders of a majority of our outstanding common stock entitled to vote on the matter.In addition, under Maryland law, any person who acquires more than 10% of the common stock of Kaiser Federal Financial Group, Inc. without the prior approval of its Board of Directors would be prohibited from engaging in any type of business combination with Kaiser Federal Financial Group, Inc. for a five-year period. Any business combination after the five year prohibition would be subject to super-majority stockholder approval or minimum price requirements. Additional provisions include limitations on voting rights of beneficial owners of more than 10% of our common stock, the election of directors to staggered terms of three years and not permitting cumulative voting in the election of directors.Our articles of incorporation and bylaws provide that special meetings of stockholders can be called by our president, a majority of the whole Board of Directors, or by stockholders entitled to cast a majority of all votes entitled to vote at the meeting.Our articles of incorporation provide that at least 80% of the total votes eligible to be voted are required to approve certain amendments to the articles of incorporation, as described in “Comparison of Stockholders’ Rights For Existing Stockholders of K-Fed Bancorp—Amendment of Governing Instruments.”Our articles of incorporation permit our Board of Directors to evaluate all relevant factors in exercising its business judgment with respect to transactions that could result in a change in control.Our bylaws also contain provisions regarding the timing and content of stockholder proposals and nominations and qualification for service on the Board of Directors. 37 ● Charter of Kaiser Federal Bank.The charter of Kaiser Federal Bank will provide that for a period of five years from the closing of the conversion and stock offering, no person other than Kaiser Federal Financial Group, Inc. may offer directly or indirectly to acquire the beneficial ownership of more than 10% of any class of equity security of Kaiser Federal Bank.This provision does not apply to any tax-qualified employee benefit plan we establish, as well as other acquisitions specified in the charter.In addition, during this five-year period, all shares owned over the 10% limit may not be voted on any matter submitted to stockholders for a vote. ● Stock options and restricted stock.We have previously granted to key employees and directors stock options and shares of restricted stock that will require payments to these persons in the event of a change in control of Kaiser Federal Financial Group, Inc.We currently expect to issue additional stock options and shares of restricted stock following the conversion.These payments may have the effect of increasing the costs of acquiring Kaiser Federal Financial Group, Inc., thereby discouraging future takeover attempts. ● Significant ownership by our directors, executive officers and stock benefit plans.Following the conversion and stock offering, our directors, executive officers and stock benefit plans are expected to beneficially own in the aggregate approximately 10.2% of our shares of common stock to be outstanding based upon sales of shares at the minimum of the offering range.The significant ownership percentage could make it more difficult to obtain the required vote for a takeover or merger that management opposes. ● Employment agreements.Kaiser Federal Financial Group, Inc will implement employment agreements with each of its executive officers following the stock offering.These agreements may have the effect of increasing the costs of acquiring Kaiser Federal Financial Group, Inc., thereby discouraging future takeover attempts. See “Restrictions on Acquisition of Kaiser Federal Financial Group, Inc.” There will be a decrease in stockholders’ rights for existing stockholders of K-Fed Bancorp. As a result of the conversion, existing stockholders of K-Fed Bancorp will become stockholders of Kaiser Federal Financial Group, Inc. In addition to the provisions discussed above that may discourage takeover attempts that are favored by stockholders, some rights of stockholders of Kaiser Federal Financial Group, Inc. will be reduced compared to the rights stockholders currently have in K-Fed Bancorp.The reduction in stockholder rights results from differences between the federal and Maryland charters and bylaws, and from distinctions between federal and Maryland law.Many of the differences in stockholder rights under the articles of incorporation and bylaws of Kaiser Federal Financial Group, Inc. are not mandated by Maryland law but have been chosen by management as being in the best interests of Kaiser Federal Financial Group, Inc. and its stockholders.The articles of incorporation and bylaws of Kaiser Federal Financial Group, Inc. include the following provisions: ● allowing the Board of Directors to change the authorized number of shares without stockholder approval; ● the restriction on the payment of dividends under Maryland corporate law; ● filling vacancies on the Board of Directors; ● limitations on liability for directors and officers; 38 ● indemnification of directors, officers, employees and agents; ● the calling of special meetings of stockholders; ● greater lead time required for stockholders to submit proposals for new business or to nominate directors; ● limitations on the right of a stockholder to examine the books and records of the company; ● limitations on the voting rights of stockholders owning more than 10% of our voting shares; ● restrictions on certain types of business combinations with interested stockholders; ● consideration by the Board of Directors of certain factors when considering a change in control; and ● approval by at least 80% of the outstanding shares of capital stock entitled to vote generally is required to amend the bylaws and certain provisions of the articles of incorporation. See “Comparison of Stockholders’ Rights For Existing Stockholders of K-Fed Bancorp” for a discussion of these differences. An active trading market for our common stock may not develop. K-Fed Bancorp’s common stock is currently quoted on the Nasdaq Global Market.Upon completion of the conversion, the common stock of Kaiser Federal Financial Group, Inc. will replace the existing shares.An active public trading market for Kaiser Federal Financial Group, Inc.’s common stock may not develop or be sustained after this stock offering.If an active trading market for our common stock does not develop, you may not be able to sell all of your shares of common stock on short notice, and the sale of a large number of shares at one time could depress the market price. The distribution of subscription rights could have adverse income tax consequences. If the subscription rights granted to certain depositors of Kaiser Federal Bank are deemed to have an ascertainable value, receipt of such rights may be taxable in an amount equal to such value.Whether subscription rights are considered to have ascertainable value is an inherently factual determination.We have received an opinion of counsel, Luse Gorman Pomerenk & Schick, P.C., that such rights have no value.Such opinion is not binding, however, on the Internal Revenue Service. 39 INFORMATION ABOUT THE ANNUAL MEETING General This proxy statement/prospectus is being furnished to you in connection with the solicitation by the Board of Directors of K-Fed Bancorp of proxies to be voted at the annual meeting of stockholders to be held at Kaiser Federal Bank, 1359 North Grand Avenue, Covina, California, on November 12, 2010, at 10:30 a.m., Pacific Time, and any adjournment or postponement thereof. The purpose of the annual meeting is to consider and vote upon the Plan of Conversion and Reorganization of K-Fed Mutual Holding Company. In addition, stockholders will vote on the election of directors, the ratification of the appointment of the independent registered public accounting firm, a proposal to approve the adjournment of the annual meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the annual meeting to approve the proposals.Stockholders also will vote on informational proposals with respect to the articles of incorporation of Kaiser Federal Financial Group, Inc. Voting in favor of or against the plan of conversion and reorganization includes a vote for or against the conversion of K-Fed Mutual Holding Company to a stock holding company as contemplated by the plan of conversion and reorganization.Voting in favor of the plan of conversion and reorganization will not obligate you to purchase any shares of common stock in the offering and will not affect the balance, interest rate or federal deposit insurance of any deposits at Kaiser Federal Bank. Who Can Vote at the Meeting You are entitled to vote your K-Fed Bancorp common stock if our records show that you held your shares as of the close of business on September 24, 2010.If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in street name and these proxy materials are being forwarded to you by your broker or nominee.As the beneficial owner, you have the right to direct your broker or nominee how to vote. As of the close of business on September 24, 2010, there were 13,290,200 shares of K-Fed Bancorp common stock, par value $0.01 per share outstanding.Each share of common stock has one vote. Attending the Meeting If you are a stockholder as of the close of business on September 24, 2010, you may attend the meeting.However, if you hold your shares in street name, you will need proof of ownership to be admitted to the meeting.A recent brokerage statement or a letter from a bank or broker are examples of proof of ownership.If you want to vote your shares of K-Fed Bancorp common stock held in street name in person at the meeting, you will have to get a written proxy in your name from the broker, bank or other nominee who holds your shares. Quorum; Vote Required The annual meeting will be held only if there is a quorum.A quorum exists if a majority of the outstanding shares of common stock entitled to vote, represented in person or by proxy, is present at the meeting.If you return valid proxy instructions or attend the meeting in person, your shares will be counted for purposes of determining whether there is a quorum, even if you abstain from voting.Broker non-votes also will be counted for purposes of determining the existence of a quorum.A broker non-vote occurs when a broker, bank or other nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that item and has not received voting instructions from the beneficial owner. 40 Proposal 1: Election of directors.Directors are elected by a plurality of votes cast, without regard to either broker non-votes, or proxies as to which the authority to vote for the nominees being proposed is withheld. Proposal 2:Approval of the Plan of Conversion and Reorganization.We must obtain the affirmative vote of the holders of (i) two-thirds of the outstanding common stock of K-Fed Bancorp entitled to be cast at the annual meeting, including shares held by K-Fed Mutual Holding Company, and (ii) a majority of the outstanding shares of common stock of K-Fed Bancorp entitled to be cast at the annual meeting, other than shares held by K-Fed Mutual Holding Company. Proposal 3:Ratification of appointment of independent registered public accounting firm. The affirmative vote of a majority of the shares cast at the annual meeting, without regard to either broker non-votes, or shares as to which the “ABSTAIN” box has been selected on the proxy card, is required for the ratification of Crowe Horwath LLP as the independent registered public accounting firm for the fiscal year ending June 30, 2011. Proposal 4:Approval of the adjournment of the annual meeting.We must obtain the affirmative vote of at least a majority of the votes cast by K-Fed Bancorp stockholders entitled to vote at the annual meeting to adjourn the annual meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the annual meeting to approve the proposal to approve the plan of conversion and reorganization. Informational Proposals 5a through 5c:Non-binding vote regarding certain provisions in Kaiser Federal Financial Group, Inc.’s articles of incorporation.The provisions of Kaiser Federal Financial Group, Inc.’s articles of incorporation which are summarized as informational proposals were approved as part of the process in which the Board of Directors of K-Fed Bancorp approved the plan of conversion and reorganization.These proposals are informational in nature only, because the Office of Thrift Supervision’s regulations governing mutual-to-stock conversions do not provide for votes on matters other than the plan of conversion and reorganization.While we are asking you to vote with respect to each of the informational proposals, the proposed provisions for which an informational vote is requested will become effective if stockholders approve the plan of conversion and reorganization, regardless of whether stockholders vote to approve any or all of the informational proposals.The provisions of Kaiser Federal Financial Group, Inc.’s articles of incorporation which are summarized as informational proposals may have the effect of deterring or rendering more difficult attempts by third parties to obtain control of Kaiser Federal Financial Group, Inc., if such attempts are not approved by the Board of Directors, or may make the removal of the Board of Directors or management, or the appointment of new directors, more difficult. Other Matters.We must obtain the affirmative vote of the majority of the votes cast by holders of outstanding shares of common stock of K-Fed Bancorp.At this time, we know of no other matters that may be presented at the annual meeting. 41 Shares Held by K-Fed Mutual Holding Company and Our Officers and Directors As of September 24, 2010, K-Fed Mutual Holding Company beneficially owned 8,861,750 shares of K-Fed Bancorp common stock.This equals approximately 66.7% of our outstanding shares.K-Fed Mutual Holding Company intends to vote all of its shares in favor of Proposal 1— Election of Directors, Proposal 2 — Approval of the Plan of Conversion and Reorganization, Proposal 3 — Ratification of Appointment of Independent Registered Public Accounting Firm, Proposal 4—Adjournment of the Annual Meeting and Proposals 5a through 5c—Informational Proposals Related to the Articles of Incorporation of Kaiser Federal Financial Group, Inc. As of September 24, 2010, our officers and directors beneficially owned 639,402 shares of K-Fed Bancorp common stock, including shares that they may acquire upon the exercise of outstanding stock options.This equals 4.8% of our outstanding shares and 14.4% of shares held by persons other than K-Fed Mutual Holding Company. Voting by Proxy Our Board of Directors is sending you this proxy statement/prospectus to request that you allow your shares of K-Fed Bancorp common stock to be represented at the annual meeting by the persons named in the enclosed proxy card.All shares of K-Fed Bancorp common stock represented at the meeting by properly executed and dated proxies will be voted according to the instructions indicated on the proxy card.If you sign, date and return a proxy card without giving voting instructions, your shares will be voted as recommended by our Board of Directors.Our Board of Directors recommends that you vote “FOR” the election of directors, “FOR” approval of the plan of conversion and reorganization, “FOR” the ratification of the appointment of the independent registered public accounting firm, “FOR” approval of the adjournment of the annual meeting, and “FOR” each of the Informational Proposals 5a through 5c. If any matters not described in this proxy statement/prospectus are properly presented at the annual meeting, the Board of Directors will use their judgment to determine how to vote your shares.We do not know of any other matters to be presented at the annual meeting. If your K-Fed Bancorp common stock is held in street name, you will receive instructions from your broker, bank or other nominee that you must follow to have your shares voted.Your broker, bank or other nominee may allow you to deliver your voting instructions via the telephone or the Internet.Please see the instruction form provided by your broker, bank or other nominee that accompanies this proxy statement/prospectus. Revocability of Proxies You may revoke your proxy at any time before the vote is taken at the annual meeting.To revoke your proxy, you must advise the corporate secretary of K-Fed Bancorp in writing before your common stock has been voted at the annual meeting, deliver a later-dated proxy or attend the annual meeting and vote your shares in person.Attendance at the annual meeting will not in itself constitute revocation of your proxy. 42 Solicitation of Proxies This proxy statement/prospectus and the accompanying proxy card are being furnished to you in connection with the solicitation of proxies for the annual meeting by the Board of Directors.K-Fed Bancorp will pay the costs of soliciting proxies from its stockholders.To the extent necessary to permit approval of the plan of conversion and reorganization and the other proposals being considered,Regan & Associates, Inc., our proxy solicitor, directors, officers or employees of K-Fed Bancorp and Kaiser Federal Bank may solicit proxies by mail, telephone and other forms of communication.We will reimburse such persons for their reasonable out-of-pocket expenses incurred in connection with such solicitation. For its services as information agent and stockholder proxy solicitor, we will pay Regan & Associates, Inc. $15,000 for stockholder solicitation services. We will also reimburse banks, brokers, nominees and other fiduciaries for the expenses they incur in forwarding the proxy materials to you. Participants in the Employee Stock Ownership Plan If you participate in Kaiser Federal Bank Employee Stock Ownership Plan (the “ESOP”), you will receive a voting instruction form for each plan that reflects all shares you may direct the trustees to vote on your behalf under the plans. Under the terms of the ESOP, the ESOP trustee votes all shares held by the ESOP, but each ESOP participant may direct the trustee how to vote the shares of common stock allocated to his or her account. The ESOP trustee, subject to the exercise of its fiduciary duties, will vote all unallocated shares of K-Fed Bancorp common stock held by the ESOP and allocated shares for which no voting instructions are received in the same proportion as shares for which it has received timely voting instructions. The deadline for returning your voting instructions to the plan’s trustee is November 5, 2010. Participants in the 401(k) Plan If you hold shares of common stock through the Kaiser Federal Bank 401(k) Plan (“401(k) Plan”), you will receive a voting instruction form that reflects all shares that you may direct the trustee to vote on your behalf under the 401(k) Plan.Under the terms of the 401(k) Plan, a participant is entitled to direct the trustee as to vote the shares in the 401(k) Plan credited to his or her account. The trustee will vote all shares for which no directions are given or for which instructions were not timely received in the same proportion as shares for which the trustee received voting instructions. The deadline for returning your voting instructions to the 401(k) plan’s trustee is November 5, 2010. Recommendation of the Board of Directors The Board of Directors recommends that you promptly sign and mark the enclosed proxy in favor of the above described proposals, including, the adoption of the plan of conversion and reorganization and promptly return it in the enclosed envelope.Voting the proxy card will not prevent you from voting in person at the annual meeting.For information on submitting your proxy by mail or voting by telephone or Internet, please refer to the instructions on the enclosed proxy card. Your prompt vote is very important. Failure to vote will have the same effect as voting against the plan of conversion and reorganization. 43 PROPOSAL 1 — ELECTION OF DIRECTORS Our Board of Directors consists of eight members. Our bylaws provide that approximately one-third of the directors are to be elected annually. Directors are generally elected to serve for a three-year period, or a shorter period if the director is elected to fill a vacancy, and until their respective successors shall have been elected and shall qualify. Four directors will be elected at the annual meeting and will serve until their successors have been elected and qualified. The governance/nominating committee has nominated James L. Breeden and Laura G. Weisshar to serve as directors for three-year terms, Giovani O. Dacumosto serve for a two-year term and Diana L. Peterson-More to serve for a one-year term. The nominees are currently members of the Board of Directors. The following table provides the positions, ages and terms of office as applicable to our directors and executive officers along with the beneficial ownership of our common stock held by our directors and executive officers, individually and as a group as of September 24, 2010. It also includes stockholders who own more than 5% of our common stock. It is intended that the proxies solicited on behalf of the Board of Directors (other than proxies in which the vote is withheld as to the nominee) will be voted at the annual meeting for the election of the nominees identified below. If the nominees are unable to serve, the shares represented by all such proxies will be voted for the election of such substitute as the Board of Directors may recommend. At this time, the Board of Directors knows of no reason why the nominees might be unable to serve, if elected. Except as indicated herein, there are no arrangements or understandings between the nominees and any other person pursuant to which such nominees were selected. Name (1) Age(2) Positions Held with K-Fed Bancorp Director Since (3) Current Term to Expire Shares of Common Stock Beneficially Owned (4)(5) Percent of Class DIRECTOR NOMINEES James L. Breeden 67 Chairman of the Board * Laura G. Weisshar 59 Director * Giovani O. Dacumos 40 Director * Diana L. Peterson-More 60 Director * CONTINUING DIRECTORS Kay M. Hoveland 63 Director, President and Chief Executive Officer % Rita H. Zwern 62 Director and Secretary * Michael J. Sacher 57 Director * Robert C. Steinbach 57 Director * EXECUTIVE OFFICERS WHO ARE NOT DIRECTORS Dustin Luton 40 Chief Financial Officer*** N/A N/A * Jean M. Carandang** 45 Chief Financial Officer*** N/A N/A * Nancy J. Huber** 48 Chief Credit Officer N/A N/A * Jeanne R. Thompson** 63 Chief Administrative Officer N/A N/A * All directors and executive officers as a group (12 persons) % K-Fed Mutual Holding Company 1359 North Grand Avenue Covina, California91724 % Bay Pond Partners, L.P. Wellington Hedge Management, LLC c/o Wellington Management, LLP 75 State Street Boston, Massachusetts02109(17) % (footnotes begin on following page) 44 * Less than 1%. ** Ms. Carandang, Ms. Huber and Ms. Thompson are officers of Kaiser Federal Bank only. *** Mr. Luton serves as Chief Financial Officer of K-Fed Bancorp and Ms. Carandang serves as Chief Financial Officer of Kaiser Federal Bank. The mailing address for each person listed is 1359 North Grand Avenue, Covina, California 91724. As of September 24, 2010. For Directors Breeden and Zwern, reflects initial appointment to the Board of Directors of Kaiser Permanente Federal Credit Union, the predecessor to Kaiser Federal Bank. Each director of K-Fed Bancorp is also a director of Kaiser Federal Bank and K-Fed Mutual Holding Company, which owns the majority of the issued and outstanding shares of common stock of K-Fed Bancorp. In accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as amended, a person is deemed to be the beneficial owner for purposes of this table, of any shares of common stock if he has voting or investment power with respect to such security, or has a right to acquire beneficial ownership at any time within 60 days from the date as of which beneficial ownership is being determined. As used herein, “voting power” is the power to vote or direct the voting of shares and “investment power” is the power to dispose or direct the disposition of shares, and includes all shares held directly as well as by spouses and minor children, in trust and other indirect ownership, over which shares the named individuals effectively exercise sole or shared voting or investment power. Includes the following amounts of unvested shares of restricted stock granted under the K-Fed Bancorp 2004 Recognition and Retention Plan: 4,000 for director Sacher, 3,000 for director Weisshar, and 8,000 for Mr. Luton and Ms. Carandang, respectively. Includes 2,637 shares of common stock held by Mr. Breeden’s spouse and 15,500 shares of common stock held in an IRA for Mr. Breeden.Includes 4,000 stock options that have vested or will vest within 60 days after September 24, 2010. Includes 13,300 shares of common stock held in a living trust. Includes 8,000 stock options that have vested or will vest within 60 days after September 24, 2010. All shares are held in an IRA for Ms. Peterson-More. Includes 82,000 shares of common stock held in a trust for Ms. Hoveland, 11,000 shares of common stock held in a Keogh plan for Ms. Hoveland’s spouse, 19,808 shares of common stock held in the Kaiser Federal Bank employee stock ownership plan and 27,817 shares of common stock held in the Kaiser Federal Bank 401(k) Plan. Includes 105,000 stock options that have vested or will vest within 60 days after September 24, 2010. Includes 16,000 stock options that have vested or will vest within 60 days after September 24, 2010.Ms. Zwern has pledged 20,760 shares of our common stock as security for a loan. Includes 800 shares of common stock held in a living trust.Includes 6,000 stock options that have vested or will vest within 60 days after September 24, 2010. Includes 15,000 shares of common stock held by Mr. Steinbach’s spouse. Includes 16,000 stock options that have vested or will vest within 60 days after September 24, 2010. Includes 6,878 shares of common stock held in the Kaiser Federal Bank employee stock ownership plan, 1,957 shares of common stock held in the Kaiser Federal Bank 401(k) Plan and 2,000 shares held in an IRA for Mr. Luton. Includes 36,000 stock options that have vested or will vest within 60 days after September 24, 2010. Includes 860 shares of common stock held in the Kaiser Federal Bank employee stock ownership plan and 185 shares of common stock held in the Kaiser Federal Bank 401(k) Plan.Includes 1,500 stock options that have vested or will vest within 60 days after September 24, 2010. Includes 16,379 shares of common stock held in the Kaiser Federal Bank employee stock ownership plan.Includes 25,000 stock options that have vested or will vest within 60 days after September 24, 2010.Ms. Huber has pledged 23,000 shares of our common stock as security for a loan. Includes 1,172 shares of common stock held by Ms. Thompson’s spouse, 1,400 shares of common stock held in a trust for Ms. Thompson, 14,170 shares of common stock held in the Kaiser Federal Bank employee stock ownership plan and 11,645 shares of common stock held in the Kaiser Federal Bank 401(k) Plan. Includes 25,000 stock options that have vested or will vest within 60 days after September 24, 2010.Ms. Thompson has pledged 10,566 shares of our common stock as security for a loan. Based on a Schedule 13G filed with the Securities and Exchange Commission on August 2, 2010, by Bay Pond Partners, L.P. and Wellington Hedge Management, LLC who claimed shared voting and dispositive ownership over all shares reported. 45 The Business Background of K-Fed Bancorp’s Directors and Executive Officers The board believes that the many years of service that our directors have at K-Fed Bancorp and Kaiser Federal Bank is one of their most important qualifications for service on our board.This service has given them extensive knowledge of the banking business and of K-Fed Bancorp.Furthermore, their service on our board committees, especially in the areas of audit, compensation and human resources, is critical to their ability to oversee the management of Kaiser Federal Bank by our executive officers.Service on the board by at least one of our senior executive officers is critical in aiding the outside directors’ understanding of the critical and complicated issues that are common in the banking business.Each outside director brings special skills, experience and expertise to the board as a result of his or her other business activities and associations.The business experience of each of our directors for at least the past five years and the experience, qualifications, attributes, skills and areas of expertise of each director that further supports his or her service as a director are set forth below.Unless otherwise indicated, each director has held his or her current position for at least the past five years. Directors Michael J. Sacher.Mr. Sacher was appointed to the Board of Directors in October 2008.He has spent the past 30 years in public accounting, specializing in the financial institutions sector.From August 2001 through July 2008, he served as a partner in the Credit Union Division with McGladrey & Pullen, LLP which served as the former registered public accounting firm of K-Fed Bancorp until 2004.Mr. Sacher resigned his partnership with McGladrey & Pullen to start a consulting firm providing services to the financial institutions sector. He is licensed as a certified public accountant in the State of California.He brings specific business, financial, risk management, audit and accounting skills related to financial institutions, which are important to his service on our board and the Audit Committee. Robert C. Steinbach. Mr. Steinbach has served as a manager for the Department of Building and Safety of the City of Los Angeles since 2002 and has been with the department since 1985.He brings general business, financial and risk management skills, including knowledge of compensation matters, to his service on our board and the Human Resources Committee. James L. Breeden. Mr. Breeden has served as Chairman of the Board of Directors since November 2000. He is a retired hospital administrator for the Kaiser Foundation Hospitals where he worked for 27 years.His management and business experience in hospital administration bring unique knowledge and skills directly related to our Kaiser Permanente affiliated customers that are beneficial to his service on the board and the Audit Committee. Laura G. Weisshar. Ms. Weisshar has been employed by the Kaiser Foundation Health Plan since 1992, serving in a number of management positions until her appointment in 2002 as the Vice President and Controller of the Kaiser Permanente Southern California Region.Effective this summer Ms. Weisshar was promoted to the national position of Vice President of Finance for Community Benefit, Research and Health Policy. Ms. Weisshar is licensed as a certified public accountant in the State of California.Her experience brings unique knowledge and skills related to the Kaiser Permanente affiliated customers and as well as general business, financial, audit and accounting skills, which are important to her service on our board and the Audit Committee. Kay M. Hoveland. Ms. Hoveland has served as President and Chief Executive Officer of Kaiser Federal Bank, including service with Kaiser Permanente Federal Credit Union, since 1987. Ms. Hoveland has served as President and Chief Executive Officer of K-Fed Bancorp since its formation in July 2003.Ms. Hoveland’s many years of service in all areas of our operations and her duties as President and Chief Executive Officer bring a special knowledge of the financial, economic and regulatory challenges we face, to the board’s consideration of these matters. 46 Rita H. Zwern. Ms. Zwern has been employed by Kaiser Foundation Health Plan since 1984 and currently is the manager of State Programs, located in Burbank, California. Ms. Zwern has served as secretary of K-Fed Bancorp since its formation in July 2003.Her management and business experience in the administration of Kaiser Foundation Health Plan’s state programs bring unique knowledge and skills to her service on the board and the Human Resources Committee. Giovani O. Dacumos. Mr. Dacumos was appointed to the Board of Directors in April 2010. Mr. Dacumos has served as Director of Systems for the Department of Building and Safety of the City of Los Angeles since 2009 and has been with the department since 1999.He brings general business and financial skills, including a deep understanding of information technology, which are valuable to his service on our board. Diana L. Peterson-More. Ms. Peterson-More joined the Board of Directors in May 2010.Ms. Peterson-More is the president of the Organizational Effectiveness Group, a human resources company she started in 1996. Previously she served in a number of executive positions both at Southern California Edison (where she was elected and served as Corporate Secretary at SCE Corp and its chief subsidiary Southern California Edison Company) and The Times Mirror Company.Ms. Peterson-More is licensed to practice law in the State of California.She brings general business, financial and risk management skills, including knowledge of compensation matters, which is important to her service on our Human Resources Committee. Executive Officers Who are Not Directors Dustin Luton. Mr. Luton served as the Chief Financial Officer for Kaiser Federal Bank from November 2006 until his appointment as the Chief Operating Officer in July 2009.He has served as the Chief Financial Officer of K-Fed Bancorp since November 2006.Previously, he was the Partner-in-Charge of the Southern California office of the National Credit Union Division of the accounting firm, McGladrey & Pullen, LLP.He was employed by McGladrey & Pullen, LLP since 2000 and was responsible for supervising the professional staff and professional services provided to clients in the Southern California region. Jean M. Carandang. Ms. Carandang was appointed Chief Financial Officer of Kaiser Federal Bank in July 2009.Ms. Carandang served as Vice President of Finance since December 2008 and was formerly Senior Vice President, Controller of PFF Bank & Trust from 2005 until 2008.She also served as Corporate Controller and Risk Officer at Quaker City Bank from 1993 until 2005. Nancy J. Huber. Ms. Huber has served as Chief Credit Officer of Kaiser Federal Bank since 1999 and Community Reinvestment Act Officer since 2002. From 1995 until 1999, she served as vice president of credit. Jeanne R. Thompson. Ms. Thompson served as Chief Operating Officer of Kaiser Federal Bank from 2001 until her appointment as Chief Administrative Officer in July 2009.She served as senior vice president for branch operations of Indy Mac Bank from 2000 to 2001 upon the acquisition of First Federal Savings and Loan Association of San Gabriel Valley, where she served from 1985 to 2000. 47 Board Independence The Board of Directors consists of a majority of “independent directors” within the meaning of the Nasdaq corporate governance listing standards. The Board of Directors has determined that directors Breeden, Sacher, Weisshar, Zwern, Steinbach, Dacumos and Peterson-More are each “independent” within the meaning of the Nasdaq corporate governance listing standards. There were no transactions between the members of the Board of Directors and K-Fed Bancorp that we considered in determining the independence of a director, except those stated in “Transactions with Certain Related Persons.”The Board of Directors has adopted a policy that the independent directors of the board shall meet in executive sessions periodically, which meetings may be held in conjunction with regularly scheduled board meetings. Board Leadership Structure and Risk Oversight Our Board of Directors is chaired by James L. Breeden, who is a non-executive director.This structure ensures a greater role for the independent directors in the oversight of K-Fed Bancorp and Kaiser Federal Bank and active participation of the independent directors in setting agendas and establishing priorities and procedures for the work of the Board. The Board of Directors is actively involved in oversight of risks that could affect K-Fed Bancorp. This oversight is conducted primarily through committees of the Board of Directors, but the full Board of Directors has retained responsibility for general oversight of risks. The Board of Directors satisfies this responsibility through full reports by each committee chair regarding the committee’s considerations and actions, as well as through regular reports directly from officers responsible for oversight of particular risks within K-Fed Bancorp.Risks relating to the direct operations of Kaiser Federal Bank are further overseen by the Board of Directors of Kaiser Federal Bank, who are the same individuals who serve on the Board of Directors of K-Fed Bancorp.The Board of Directors of Kaiser Federal Bank also has additional committees that conduct risk oversight separate from K-Fed Bancorp. Further, the Board of Directors oversees risks through the establishment of policies and procedures that are designed to guide daily operations in a manner consistent with applicable laws, regulations and risks acceptable to the organization. Meetings and Committees of the Board of Directors Our business is conducted at regular and special meetings of the full Board of Directors and its standing committees. The standing committees consist of the executive, audit, compensation and governance/nominating committees. During the fiscal year ended June 30, 2010, the Board of Directors of K-Fed Bancorp held four regular meetings and one special meeting and the Board of Directors of Kaiser Federal Bank held 11 regular meetings and one special meeting. No director attended fewer than 75% in the aggregate of the total number of board meetings held and the total number of committee meetings on which he or she served during fiscal 2010. Executive Committee. The executive committee consists of directors Breeden, who serves as Chairman, Hoveland, Steinbach and Zwern. The executive committee meets as needed. The executive committee is generally authorized to act on behalf of the full Board of Directors when certain business matters require prompt action. The executive committee did not meet during the fiscal year ended June30, 2010. Audit Committee. The Audit Committee consists of directors Sacher, who serves as Chairman, Breeden and Weisshar. The Audit Committee meets with the independent registered public accounting firm at least on a quarterly basis to discuss the results of operations and on an annual basis to review the results of the annual audit and other related matters. Each member of the Audit Committee is “independent” as defined in the Nasdaq corporate governance listing standards and Rule 10A-3 of the Securities and Exchange Commission. The Board of Directors has determined that directors Sacher and Weisshar qualify as “audit committee financial experts” as that term is used in the rules and regulations of the Securities and Exchange Commission. The Audit Committee charter is available on K-Fed Bancorp’s website at www.k-fed.com. The Audit Committee met six times during the fiscal year ended June 30, 2010. 48 Compensation Committee. The compensation committee is responsible for recommending to the full board the compensation of the President and Chief Executive Officer and senior management, reviewing and administering overall compensation policy, including setting performance measures and goals, approving benefit programs, establishing compensation of the Board of Directors and other matters of personnel policy and practice and coordinating such actions with the human resources committee of Kaiser Federal Bank. The compensation committee of K-Fed Bancorp is comprised of directors Breeden, who serves as Chairman, Sacher, Weisshar, Zwern, Steinbach, Dacumos and Peterson-More. Each member of the compensation committee is considered “independent” as defined in the Nasdaq corporate governance listing standards. The report of the compensation committee is included elsewhere in this proxy statement/prospectus. Our Board of Directors has adopted a written charter for the compensation committee, which is available on K-Fed Bancorp’s website at www.k-fed.com. The compensation committee met one time during the fiscal year ended June 30, 2010. The role of the compensation committee is to review annually the compensation levels of the executive officers and recommend compensation changes to the Board of Directors. The compensation committee is composed entirely of outside, non-employee directors. It is intended that the executive compensation program will enable us to attract, motivate and retain talented executive officers who are capable of achieving our growth strategy and enhancing long-term stockholder value. The compensation committee has adopted a compensation strategy that seeks to provide competitive, performance-based compensation strongly aligned with the financial and stock performance of K-Fed Bancorp. The key elements of our compensation program for executives are: base salary, annual incentive compensation and stock based award compensation. For a discussion of how the compensation committee evaluates compensation components in making its decisions, see “Compensation Discussion and Analysis.” Governance/Nominating Committee. The governance/nominating committee consists of directors Breeden, who serves as Chairman, Sacher, Weisshar, Zwern, Steinbach, Dacumos and Peterson-More. Each member of the governance/nominating committee is considered “independent” as defined in the Nasdaq corporate governance listing standards. The Board of Directors has adopted a written charter for the governance/nominating committee, which is available on K-Fed Bancorp’s website at www.k-fed.com. The governance/nominating committee met one time during the fiscal year ended June 30, 2010.The functions of the governance/nominating committee include the following: ● leading the search for individuals qualified to become members of the Board of Directors and to select director nominees to be presented for stockholder approval; ● developing and recommending to the Board of Directors other specific criteria not specified in its charter for the selection of individuals to be considered for election or re-election to the Board of Directors; ● adopting procedures for the submission of recommendations by stockholders for nominees for the Board of Directors; and ● annually reviewing the adequacy of its charter and recommending any proposed changes to the Board of Directors. 49 The governance/nominating committee identifies nominees by first evaluating the current members of the Board of Directors willing to continue in service. Current members of the Board of Directors with skills and experience that are relevant to our business and who are willing to continue in service are first considered for re-nomination, balancing the value of continuity of service by existing members of the Board of Directors with that of obtaining a new perspective. In addition, the governance/nominating committee is authorized by its charter to engage a third party to assist in the identification of director nominees. The governance/nominating committee does not have a formal diversity policy in the consideration of director nominees, but does consider a number of criteria, as set forth below, in its consideration of nominees for the Board of Directors.The governance/nominating committee seeks to identify a candidate who, at a minimum, satisfies the following criteria: ● the highest personal and professional ethics and integrity and whose values are compatible with our values; ● experience and achievements that have given them the ability to exercise and develop good business judgment; ● a willingness to devote the necessary time to the work of the Board of Directors and its committees, which includes being available for board and committee meetings; ● a familiarity with the communities in which we operate and/or are actively engaged in community activities; ● involvement in other activities or interests that do not create a conflict with their responsibilities to us and our stockholders; and ● the capacity and desire to represent the balanced, best interests of our stockholders as a group, and not primarily a special interest group or constituency. The governance/nominating committee will also take into account whether a candidate satisfies the criteria for “independence” under the Nasdaq corporate governance listing standards. Procedures for the Nomination of Directors by Stockholders. The governance/nominating committee has adopted procedures for the submission of recommendations for director nominees by our stockholders. If a determination is made that an additional candidate is needed for the Board of Directors, the governance/nominating committee will consider candidates submitted by our stockholders. Stockholders can submit the names of qualified candidates for director by writing to the chairman of the governance/nominating committee at 1359 North Grand Avenue, Covina, California 91724. The chairman must receive a submission not less than one hundred and twenty (120) days prior to the date of our proxy materials for the preceding year’s annual meeting. The submission must include the following information: ● a statement that the writer is a stockholder and is proposing a candidate for consideration by the governance/nominating committee; ● the name and address of the stockholder as they appear on our books, and number of shares of our common stock that are owned beneficially by such stockholder (if the stockholder is not a holder of record, appropriate evidence of the stockholder’s ownership will be required); ● the name, address and contact information for the candidate, and the number of shares of our common stock that are owned by the candidate (if the candidate is not a holder of record, appropriate evidence of the stockholder’s ownership should be provided); 50 ● a statement of the candidate’s business and educational experience; ● such other information regarding the candidate as would be required to be included in the proxy statement/prospectus pursuant to Regulation 14A of the Securities Exchange Act of 1934; ● a statement detailing any relationship between the candidate and any customer, supplier or competitor of K-Fed Bancorp or its affiliates; ● detailed information about any relationship or understanding between the proposing stockholder and the candidate; and ● a statement of the candidate that the candidate is willing to be considered and willing to serve as a director if nominated and elected. A nomination submitted by a stockholder for presentation by the stockholder at an annual meeting of our stockholders must comply with the procedural and informational requirements described in our bylaws. Stockholder Communications with the Board of Directors. A stockholder who wants to communicate with the Board of Directors or with any individual director can write to K-Fed Bancorp at 1359 North Grand Avenue, Covina, California 91724, Attention: Chairman of the Governance/Nominating Committee. The letter should indicate that the author is a stockholder and, if shares are not held of record, should include appropriate evidence of stock ownership. Depending on the subject matter, management will: ● forward the communication to the director or directors to whom it is addressed; ● attempt to handle the inquiry directly, or forward the communication for response by another employee. For example, a request for information about us as a stock-related matter may be forwarded to our stockholder relations officer; or ● not forward the communication if it is primarily commercial in nature, relates to an improper or irrelevant topic, or is unduly hostile, threatening, illegal or otherwise inappropriate. At each Board of Directors meeting, management shall present a summary of all communications received since the last meeting that were not forwarded and make those communications available to the directors. Code of Ethics The Board of Directors has adopted a Code of Business Conduct and Ethics that applies to all of our officers, directors and employees, and a Code of Ethics for the Chief Executive Officer and Chief Financial Officer. The codes are intended to promote honest and ethical conduct, full and accurate reporting and compliance with laws. The codes are available on K-Fed Bancorp’s website at www.k-fed.com. Amendments to and waivers from the Code of Ethics will also be disclosed on K-Fed Bancorp’s website. 51 Attendance at Annual Meetings of Stockholders Although we do not have a formal written policy regarding director attendance at annual meetings of stockholders, it is expected that directors will attend our annual meetings. All of our current directors who were on the Board last year attended the prior year’s annual meeting of stockholders. Audit Committee Report The Audit Committee operates under a written charter adopted by the Board of Directors. The Audit Committee has issued a report which states that it has: ● reviewed and discussed with management and our independent registered public accounting firm, our audited consolidated financial statements for the fiscal year ended June 30, 2010; ● discussed with the independent registered public accounting firm the matters required to be discussed by Statement on Auditing Standards No. 61, Communications with Audit Committees, as amended; and ● received the written disclosures and the letter from the independent registered public accounting firm required by applicable requirements of the Public Company Accounting Oversight Board regarding the independent registered public accounting firm’s communications with the Audit Committee concerning independence, and has discussed with the independent registered public accounting firm their independence from us. Based on the review and discussions referred to above, the Audit Committee recommended to the Board of Directors that the audited consolidated financial statements be included in our annual report on Form 10-K for the fiscal year ended June 30, 2010 and to be filed with the Securities and Exchange Commission. In addition, the Audit Committee approved the appointment of Crowe Horwath LLP as the independent registered public accounting firm for us for the fiscal year ending June 30, 2011, subject to the ratification of this appointment by our stockholders. This report shall not be deemed incorporated by reference by any general statement incorporating by reference this proxy statement/prospectus into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except to the extent that we specifically incorporate this report by reference, and shall not otherwise be deemed filed with the Securities and Exchange Commission. This report has been provided by the Audit Committee. Michael J. Sacher, Chairman James L. Breeden Laura G. Weisshar Section 16(a) Beneficial Ownership Reporting Compliance Our common stock is registered pursuant to Section 12(b) of the Securities Exchange Act of 1934, as amended. Our officers and directors and beneficial owners of greater than 10% of our common stock are required to file reports on Forms 3, 4 and 5 with the Securities and Exchange Commission disclosing beneficial ownership and changes in beneficial ownership of our common stock. Securities and Exchange Commission rules require disclosure in a company’s annual proxy statement and annual report on Form 10-K of the failure of an officer, director or greater than 10% beneficial owner of the common stock to file a Form 3, 4 or 5 on a timely basis. Based on our review of such ownership reports, no officer, director or 10% beneficial owner of our common stock failed to file such ownership reports on a timely basis for the fiscal year ended June 30, 2010. 52 Compensation Committee Interlocks and Insider Participation The compensation committee is composed of independent directors within the meaning of the Nasdaq corporate governance listing standards. The compensation committee consists of directors Breeden, who serves as Chairman, Sacher, Weisshar, Peterson-More, Dacumos, Steinbach and Zwern. Under the board’s policies, Ms. Hoveland, and any other director who is also an executive officer of K-Fed Bancorp and Kaiser Federal Bank, will not participate in the board of director’s determination of compensation for their respective offices. Compensation Discussion and Analysis Compensation Objectives.We believe the most effective executive compensation program is one that is aligned with achievement of our long-term strategic goals and we intend for our compensation program to align executives’ interests with those of the stockholders by rewarding performance for implementing our various strategies with the ultimate objective of improving stockholder value.We evaluate both performance and compensation to ensure that we maintain our ability to attract and retain employees in key positions and to ensure that compensation provided to key employees keeps these employees focused on value creation.Accordingly, the objectives of our compensation program is as follows: ● Meeting the Demands of the Market – Our goal is to compensate our employees at competitive levels that position us as the employer of choice among our peers who provide similar financial services in the markets we serve. ● Aligning with Stockholders – We use equity compensation as a key component of our compensation mix to develop a culture of ownership among our key personnel and to align their individual financial interests with the interests of our stockholders. ● Driving Performance – We will base compensation in part on the attainment of company-wide, business unit and individual targets that return positive results to our bottom line. ● Reflecting our Business Philosophy – Our approach to compensation reflects our values and the way we do business in the communities we serve. This discussion is focused specifically on the compensation of the following executive officers, each of whom is named in the Summary Compensation Table which appears later in this section.These five executives are referred to in this discussion as “named executive officers.” Name Title Kay M. Hoveland President and Chief Executive Officer of K-Fed Bancorp and Kaiser Federal Bank Dustin Luton Chief Financial Officer of K-Fed Bancorp and Chief Operating Officer of Kaiser Federal Bank Jean M. Carandang Chief Financial Officer of Kaiser Federal Bank Nancy J. Huber Chief Credit Officer of Kaiser Federal Bank Jeanne R. Thompson Chief Administrative Officer of Kaiser Federal Bank 53 Role of the Compensation Committee.Our compensation committee has a significant role in helping us achieve our compensation objectives.The compensation committee is responsible for all compensation and benefit matters relating to the named executive officers, including the evaluation and compensation of our President and Chief Executive Officer.The compensation committee regularly evaluates and approves all compensation practices applicable to the named executive officers, including our President and Chief Executive Officer.The President and Chief Executive Officer and the Chief Operating Officer evaluate the performance of the other named executive officers and recommend to the compensation committee the named executive officers’ compensation levels for approval. Market Comparisons.In determining the compensation program for our named executive officers, the compensation committee obtained and reviewed data from the 2ompensation & Benefits Survey Report.In addition, the compensation committee reviewed compensation data derived from public filings of similarly situated publicly traded financial institutions.Based on such market comparison information, the recommendations of the President and Chief Executive Officer and the Chief Operating Officer, and the independent analysis of the data performed by the compensation committee, the compensation committee determined the various components and levels of compensation for our named executive officers. Compensation Program.We provide what we consider to be a competitive compensation package for the named executive officers, comprised of a base salary, an annual incentive plan, a stock option plan, a recognition and retention plan for restricted stock awards, an employee stock ownership plan, a 401(k) Plan, and a deferred compensation program, as well as health and welfare benefits.See “Executive Compensation—Benefit Plans” and “Executive Compensation—Tax Qualified Benefit Plans” for further details.These benefits are provided to our named executive officers in order to attract and retain these highly qualified individuals for the benefit of all of our stockholders and are considered by the compensation committee to be reasonable when compared to industry averages.The compensation committee seeks to create what it believes is the best mix of base salary, annual cash incentives, and equity compensation in delivering the named executive officers’ total cash compensation. The compensation committee reviewed compensation for the year ended June 30, 2010 for the named executive officers relative to the competitive market and relative to results delivered on established objectives and performance criteria.The compensation committee concluded that the named executive officers’ compensation was consistent with market practice and was based on reasonable performance. Base Salary. It is our philosophy to maintain base salaries at levels comparable to the salaries paid by similar organizations. In establishing base salaries, we take into account each named executive officer’s ability and experience as well as past and potential performance.On an annual basis, each named executive officer is evaluated and his or her base salary may be adjusted, based on market data and the above factors.The compensation committee set the base salaries for Ms. Hoveland, Mr. Luton, Ms. Carandang, Ms. Huber, and Ms. Thompson at $364,000, $275,000, $170,000, $160,680, and $149,006, respectively, for the 2010 fiscal year.For the 2011 fiscal year, the compensation committee increased the base salaries of Ms. Carandang, Ms. Huber, and Ms. Thompson to $180,000, $175,000, and $155,000, respectively, based on the estimated value of their service in the market place and to ensure that their base salary levelsremain competitive. 54 Annual Cash Incentives.The Annual Incentive Plan was adopted in order to link potential payments with our stockholders’ interests, and is an integral part of the named executive officers’ total compensation package that recognizes their annual contribution to our success. The Annual Incentive Plan is designed to: (1) support a business change to community-based banking; (2) support a culture change to pay-for-performance; (3) focus the executive team on annual goals to meet long-term goals; (4) reward executives for their effort; and (5) align compensation with the goals of the organization and marketplace practices.The award is achieved only if Kaiser Federal Bank achieves a minimum return on average assets (ROA) which is set at the beginning of each plan year.ROA was established as the performance metric for the plan since ROA is a commonly used metric to determine the performance of a financial institution. If our ROA goal is achieved, each individual executive must also achieve certain personal performance objectives set by the President and Chief Executive Officer or the Board of Directors. Personal performance objectives vary and are tailored to the job responsibilities of each individual executive.However, one of these objectives must address expense management.The President and Chief Executive Officer is eligible to receive an amount up to 30% of her annual base salary and the remaining named executive officers are eligible to receive amounts up to 20% of their annual base salaries under this plan. In addition, the dollar amount of an award may be further increased over such maximums up to an additional 20% of the award to recognize achievement significantly in excess of performance objectives.For the 2010 plan year, the minimum ROA goal was 0.55%, which was not achieved by Kaiser Federal Bank.As a result, no amounts were paid under the Annual Incentive Plan for the 2010 fiscal year.Additionally, the compensation committee has the authority to award discretionary bonuses to the executive officers.In this regard, Ms. Carandang, Ms. Huber and Ms. Thompson received discretionary bonus payments in the amount of $30,000, $30,000 and $15,000, respectively.Although Ms. Carandang, Ms. Huber, and Ms. Thompson were not eligible to receive a bonus under the Annual Incentive Plan for the 2010 fiscal year, the compensation committee felt it was appropriate to award discretionary bonuses to these executives in recognition of their performance and efforts. Equity Compensation. The compensation committee uses the award of stock options and restricted stock under the K-Fed Bancorp 2004 Stock Option Plan and the K-Fed Bancorp 2004 Recognition and Retention Plan to align the interests of the named executive officers with those of our stockholders. At the annual meeting of stockholders in 2004, stockholders approvedthe 2004 Stock Option Plan and2004 Recognition and Retention Plan.Ms. Hoveland, Ms. Huber, and Ms. Thompson received both stock options and restricted stock awards from the compensation committee under each of those equity compensation plans during 2004.Mr. Luton received stock options and restricted stock awards when he became Chief Financial Officer of K-Fed Bancorp in November 2006.Ms. Carandang received restricted stock awards when she became Chief Financial Officer of Kaiser Federal Bank in July 2009.In January 2009, all of the named executive officers were granted stock options.Both the stock option and the restricted stock awards vest at a rate of 20% per year, over five years, commencing on the first anniversary of the grant date. The compensation committee believes that the five-year vesting of stock options and restricted stock awards will focus senior management on long-term performance and stock appreciation.For the 2010 fiscal year, no equity awards were granted to the named executive officers. Information regarding the outstanding stock option grants and unvested recognition and retention plan awards is included in the section titled “Executive Compensation — Outstanding Equity Awards at Year End.” Other Benefit Plans. The compensation committee annually reviews the expense and appropriateness of all benefit plans for the named executive officers and all other employees. The benefit plans include a tax-qualified 401(k) plan and employee stock ownership plan, a non-qualified deferred compensation plan and other benefit plans such as medical, dental, life and disability insurance. The named executive officers are eligible to participate in a 401(k) plan, which includes the right to receive a matching contribution from Kaiser Federal Bank up to 50% of the participant’s eligible contributions, not to exceed 10% of the participant’s salary.The matching contribution and the investment options available to the named executive officers are identical to those available to all other participants. 55 Under the terms of our employee stock ownership plan, all employees, including our named executive officers, who have attained age 21 and have completed 12 months of service during which they have worked at least 1,000 hours are eligible to participate in the employee stock ownership plan.Allocations under the employee stock ownership plan are based upon each participant’s eligible compensation, up to $245,000, in relation to all other participants. Our named executive officers are eligible to participate in the Amended and Restated Kaiser Federal Bank 2005 Executive Nonqualified Retirement Plan, which is a non-qualified deferred compensation plan that allows them to defer a portion of their compensation earned during the plan year. At our discretion, we have the ability to match the elective deferrals of the participants.However, we have not made any matching contributions to this plan since the plan’s inception. Prospective Benefit Plans.The compensation committee has approved the employment agreements for Ms. Hoveland, Mr. Luton, Ms. Carandang, Ms. Huber, and Ms. Thompson that will be entered into upon the completion of the conversion. See “Benefits to Be Considered Following Completion of the Conversion — Employment Agreements” for a description of these agreements.The employment agreements are designed to give us the ability to retain the services of the named executive officers while reducing, to the extent possible, unnecessary disruptions to Kaiser Federal Bank’s business operations.The compensation committee believes that the employment agreements are consistent with industry practices and desirable for retaining executive talent. Tax and Accounting Implications.In consultation with our advisors, we evaluate the tax and accounting treatment of our compensation program at the time of adoption and on an annual basis to ensure that we understand the financial impact of the program.Our analysis includes a detailed review of recently adopted and pending changes in tax and accounting requirements.As part of our review, we consider modifications and/or alternatives to existing programs to take advantage of favorable changes in the tax or accounting environment or to avoid adverse consequences.To preserve maximum flexibility in the design and implementation of our compensation program, we have not adopted a formal policy that requires all compensation to be tax deductible.However, to the greatest extent possible, it is our intent to structure our compensation program in a tax efficient manner. Risk Management. The compensation committee believes that any risks arising from our compensation policies and practices for our employees are not reasonably likely to have a material adverse effect on K-Fed Bancorp and Kaiser Federal Bank. In addition, the compensation committee believes that the mix and design of the elements of our executive compensation does not encourage management to assume excessive risks.In its review, the compensation committee concluded that significant weighting towards long-term incentive compensation discourages short-term risk taking.In addition,the significant number of shares of common stock of K-Fed Bancorp owned by the named executive officers, some of which was received as stock awards under our 2004 Stock Option Plan and 2004 Recognition and Retention Plan, discourages excessive risk taking. Report of the Compensation Committee on Executive Compensation The compensation committee has issued a report that states that it has reviewed and discussed the section entitled “Compensation Discussion and Analysis” with management. Based on this review and discussion, the compensation committee recommended to the Board of Directors that the “Compensation Discussion and Analysis” be included in this proxy statement/prospectus. This report shall not be deemed incorporated by reference by any general statement incorporating by reference this proxy statement/prospectus into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except to the extent that we specifically incorporate this report by reference, and shall not otherwise be deemed filed with the Securities and Exchange Commission. 56 This report has been provided by the compensation committee: James L. Breeden, Chairman, Rita H. Zwern, Giovani O. Dacumos Diana L. Peterson-More, Michael J. Sacher, Laura G. Weisshar, Robert C. Steinbach Executive Compensation Summary Compensation Table.The following table sets forth, for the years ended June 30, 2010, 2009 and 2008, certain information as to the total compensation paid to Ms. Hoveland, who serves as President and Chief Executive Officer of K-Fed Bancorp and Kaiser Federal Bank, Mr.Luton, who serves as Chief Financial Officer of K-Fed Bancorp and Chief Operating Officer of Kaiser Federal Bank, and to the three other most highly compensated executive officers of K-Fed Bancorp and its subsidiaries.Each of the individuals listed in the table below is referred to as a “named executive officer.” Summary Compensation Table Name and Principal Position Year Salary Bonus Option awards Stock Awards Non-equity incentive plan compensation All other compensation Total Kay M. Hoveland, — President and Chief Executive — — Officer — — — Dustin Luton, — Chief Financial Officer of K-Fed — — Bancorp and Chief Operating — — — Officer of Kaiser Federal Bank Jean M. Carandang, (4) — — — Chief Financial Officer of Kaiser — — Federal Bank — Nancy J. Huber, — — — Chief Credit Officer of Kaiser — — Federal Bank — — — Jeanne R. Thompson, — — — Chief Administrative Officer of — — Kaiser Federal Bank — — — Represents the grant date fair value of stock options and restricted stock received by the named executive officers under the 2004 Stock Option Plan and the 2004 Recognition and Retention Plan.The grant date fair value has been computed in accordance with the stock-based compensation accounting rules (FASB ASC Topic 718, formerly SFAS 123R).A discussion of the assumptions used in calculating the award values may be found at Note 12 of our notes to our consolidated financial statements. All cash incentive plan awards are reported for the fiscal year for which they were earned pursuant to the Annual Incentive Plan.These awards are traditionally paid during the first quarter of the following fiscal year. The amounts in this column reflect the various benefits and payments received by the applicable named executive officer.A break-down of the various elements of compensation in this column is set forth in the table provided below for the year ended June 30, 2010. Ms. Carandang joined Kaiser Federal Bank effective December 8, 2008. 57 All Other Compensation Name Year Perquisites Employer Contributions to 401(k) Plan ($) RRP Dividends ESOP Allocation Directors Fees Total Kay M. Hoveland — Dustin Luton — — Jean M. Carandang — — Nancy J. Huber — — — Jeanne R. Thompson — — For the year ended June 30, 2010, no named executive officer received perquisites or personal benefits which exceeded $10,000. Represents dividends on unearned restricted stock awards granted pursuant to the 2004 Recognition and Retention Plan. Ms. Hoveland, our President and Chief Executive Officer, is also a director. Grants of Plan-Based Awards.The following table provides information for the year ended June 30, 2010 as to grants of plan-based awards for our named executive officers. Grants of Plan-Based Awards For the Year Ended June 30, 2010 Estimated future payouts under Non- equity incentive plan awards All other stock awards: number of shares of stock or units (#) All other option awards: number of securities underlying options (#) Exercise or base price of option awards ($/Sh) Grant Date Fair Value of Stock and Option Awards Name Grant date Threshold Target Maximum Kay M. Hoveland 7/1/2009 — Dustin Luton 7/1/2009 — Jean M. Carandang 7/1/2009 — Nancy J. Huber 7/1/2009 — 32,136 38,563 — Jeanne R. Thompson 7/1/2009 — Represents threshold, target, and maximum payments achievable under the Annual Incentive Plan, based upon the financial targets to be achieved during the year ended on June 30, 2010. Benefit Plans Annual Incentive Plan. Kaiser Federal Bank sponsors the Annual Incentive Plan (“AIP”) in order to provide financial incentives to a select group of executive officers.The Board of Directors and the President and Chief Executive Officer have the authority to select the employees who will participate in the AIP, determine the terms and conditions of the awards, and interpret the AIP. 58 Under the AIP, the participants are only eligible to receive an award if Kaiser Federal Bank achieves a minimum return on average assets (ROA), which is set at the beginning of each plan year.For the 2010 fiscal year, the ROA target was 0.55%.If the ROA target is achieved, a participant is eligible to receive an annual target bonus amount based on the satisfaction of his or her individual performance objectives set by the President and Chief Executive Officer and the Board of Directors.Each participant has one to five performance objectives.One or more of the performance objectives is required to address expense management.A participant may also be assigned other personal performance objectives addressing non-routine job goals, such as a new initiative or a substantial enhancement to an existing performance standard.Each performance objective is assigned a percentage weight to reflect its relative importance and/or difficulty, and the sum of the weights must equal 100% of the annual target bonus, such that if the participant fully achieves all of his or her performance objectives, the participant will receive 100% of the annual target bonus.Ms. Hoveland, as President and Chief Executive Officer, is eligible to receive an annual target bonus up to 30% of her annual base salary.The other named executive officers are eligible to receive an annual target bonus up to 20% of their annual base salary.The participant’s annual target bonus may be further increased by an additional 20% if the outcome of the participant’s performance objective significantly exceeded all expectations and made a contribution to Kaiser Federal Bank well beyond what was originally envisioned by the President and Chief Executive Officer and the Board of Directors. Stock Benefit Plans.Outside directors and key employees of Kaiser Federal Bank, K-Fed Bancorp or their affiliates are eligible to participate in and receive awards under the K-Fed Bancorp 2004 Stock Option Plan (“2004 Stock Option Plan”) and the K-Fed Bancorp 2004 Recognition and Retention Plan (“2004 Recognition and Retention Plan”). Under the 2004 Stock Option Plan, K-Fed Bancorp reserved 568,675 shares of common stock to be issued pursuant to grants of stock option awards.A stock option gives the recipient the right to purchase shares of common stock of K-Fed Bancorp at a specified price during a specified period of time.Awards may be granted as either incentive or non-statutory stock options.Incentive stock options have certain tax advantages and must comply with the requirements of Section 422 of the Internal Revenue Code.Only employees are eligible to receive incentive stock options.Shares of common stock purchased upon the exercise of a stock option must be paid for in full at the time of exercise either in cash or with common stock that was owned by the recipient. Under the 2004 Recognition and Retention Plan, K-Fed Bancorp reserved 227,470 shares of common stock to be issued pursuant to grants of restricted stock awards. All stock options vest at a rate determined by the Board of Directors at the time the awards are granted to the recipient.All restricted stock awards must vest at least 20% per year, beginning one year following the date of grant.However, stock options will fully vest and become immediately exercisable and restricted stock awards will fully vest upon the recipient’s termination of service due to death ordisability, or following a change in control of K-Fed Bancorp. 59 Outstanding Equity Awards at Year End.The following table sets forth information with respect to the outstanding equity awards as of June 30, 2010 for the named executive officers. Outstanding Equity Awards at Year Ended June 30, 2010 Name Grant Date Number of securities underlying unexercised options exercisable (#) Number of securities underlying unexercised options unexercisable (#) Option exercise price Option expiration date Number of shares or units of stock that have not vested (#) Market value of shares or units of stock that have not vested Kay M. Hoveland 11/16/2004 — 11/16/2014 — — 01/30/2009 01/30/2019 — — Dustin Luton 11/15/2006 11/15/2016 — — 11/16/2006 — 01/30/2009 01/30/2019 — — Jean M. Carandang 01/30/2009 01/30/2019 Nancy J. Huber 11/16/2004 — 11/16/2014 — — 01/30/2009 01/30/2019 — — Jeanne R. Thompson 11/16/2004 — 11/16/2014 — — 01/30/2009 01/30/2019 — — This amount is based on the fair market value of K-Fed Bancorp common stock of $9.08 on June 30, 2010. Stock option awards vest ratably per year, commencing January 30, 2011, such that the stock options will become fully vested on January 30, 2014. Stock option awards will vest as follows: 8,000 options will vest on each of November 15, 2010 and November 15, 2011. Restricted stock awards will vest as follows: 4,000 shares will vest on each of November 16, 2010 and November 16, 2011. Restricted stock awards will vest as follows: 2,000 shares will vest on each of June 23, 2011, June 23, 2012, June 23, 2013, and June 23, 2014. Options Exercised and Stock Vested. The following table sets forth information for the named executive officers with respect to option exercises and restricted stock awards that have vested during the year ended June 30, 2010. Option Exercises and Stock Vested for the Year Option awards Stock awards Name Number of shares acquired on exercise (#) Value realized on exercise Number of shares acquired on vesting (#) Value realized on vesting Kay M. Hoveland — — Dustin Luton — — Jean M. Carandang — — Nancy J. Huber — — Jeanne R. Thompson — — The value realized on vesting represents the fair market value of K-Fed Bancorp common stock on the day the restricted stock award vested. 60 Nonqualified Deferred Compensation. The following table sets forth information with respect to the Amended and Restated Kaiser Federal Bank 2005 Executive Nonqualified Retirement Plan for the year ended June 30, 2010 for the named executive officers. Nonqualified Deferred Compensation Name Executive Contributions in Last FY ($) Registrant Contributions in Last FY ($) Aggregate Earnings in Last FY ($)(1) Aggregate Withdrawals/ Distributions ($) Aggregate Balance at Last FYE ($)(2) Kay M. Hoveland — — — The amount reported in this column was not reported as compensation for the 2010 fiscal year in the Summary Compensation Table.Only the above-market earnings on nonqualified deferred compensation is required to be included, if applicable. The amount reported in this column is not previously reported as compensation to the named executive officer in the Summary Compensation Table for previous years because (i) there was no executive or registrant contribution made to the Amended and Restated Kaiser Federal Bank 2005 Executive Nonqualified Retirement Plan during the 2010, 2009 and 2008 fiscal years, and (ii) there was no above-market earnings on nonqualified deferred compensation during such period. Amended and Restated Kaiser Federal Bank 2005 Executive Non-Qualified Retirement Plan. Effective January 1, 2005, Kaiser Federal Bank adopted the Amended and Restated Kaiser Federal Bank 2005 Executive Nonqualified Retirement Plan for a select group of management and highly compensated employees.Ms. Hoveland is currently the only participant in the plan.The plan allows for a participant to elect to defer a portion of his or her base compensation into the plan.In addition, Kaiser Federal Bank, in its sole discretion, may choose to make a matching contribution on behalf of the participant for the plan year.All employer discretionary contributions vest at a rate of 20% per year, beginning with the participant’s completion of his or her second year of service, and will be fully vested upon completion of six years of service.However, the participant’s employer discretionary contributions will fully vest in the event of the participant’s separation from service following the participant’s attainment of age 60, or due to disability or death.All amounts contributed to the plan are credited to a bookkeeping account established on behalf of each participant.The participant’s account balance will be credited with earnings based on the participant’s crediting rate.The crediting rate will be determined based on the participant’s choice among the investment alternatives made available by Kaiser Federal Bank.Upon the earlier of the participant’s separation from service, death or disability, the participant will be entitled to receive his or her vested account balance payable in a lump sum or annual installments over a period not to exceed 15 years.In the event of a change in control of Kaiser Federal Bank, the participant’s vested account balance will be payable in a lump sum on the effective date of the change in control. Tax-Qualified Benefit Plans 401(k) Plan. Kaiser Federal Bank maintains the Kaiser Federal Bank Employees’ Savings & Profit Sharing Plan, a tax-qualified defined contribution retirement plan, for all employees who have satisfied the 401(k) plan’s eligibility requirements.All employees begin participation in the 401(k) plan in the first calendar quarter on or after the employee attains age 21.However, a participant will not be eligible to receive any contributions from Kaiser Federal Bank until he or she has completed one year of service. A participant may contribute up to 100% of his or her compensation to the 401(k) Plan on a pre-tax basis, subject to the limitations imposed by the Internal Revenue Code.For 2010 calendar year, the maximum salary deferral contribution that can be made by a participant is $16,500, provided however that a participant over age 50 may contribute an additional $5,500 to the 401(k) plan.In addition to salary deferral contributions, Kaiser Federal Bank will make a matching contribution equal to 50% of the first 10% of the compensation that is deferred by the participant during the plan year.A participant is always 100% vested in his or her salary deferral contributions.All employer contributions vest at a rate of 20% per year, beginning after the participant’s completion of his or her second year of service, such that the participant will be fully vested upon completion of six years of credited service.However, a participant will immediately become 100% vested in the employer contributions upon his or her death, disability, or attainment of age 65 while employed with Kaiser Federal Bank.Generally, a participant (or participant’s beneficiary) may receive a distribution from his or her vested account at retirement (age 65), early retirement (age 55 and ten years of vesting service), age 59½ (while employed with Kaiser Federal Bank), death, disability, or termination of employment. 61 Each participant has an individual account under the 401(k) plan and may direct the investment of his or her account among a variety of investment options available, including the purchase of K-Fed Bancorp common stock through the K-Fed Bancorp Stock Fund.Upon consummation of the conversion, all shares of K-Fed Bancorp common stock currently held by the K-Fed Bancorp Stock Fund will automatically be converted into shares of Kaiser Federal Financial Group, Inc. common stock pursuant to the exchange ratio. Employee Stock Ownership Plan.Kaiser Federal Bank maintains the Kaiser Federal Bank Employee Stock Ownership Plan.Employees of K-Fed Bancorp and Kaiser Federal Bank who have been credited with at least 1,000 hours of service during a twelve-month period are eligible to participate in the employee stock ownership plan.The plan borrowed funds from K-Fed Bancorp and used those funds to purchase common stock for the plan in connection with K-Fed Bancorp’s initial public offering.As part of the initial public offering, the employee stock ownership plan borrowed funds from K-Fed Bancorp and used those funds to purchase 454,940 shares of common stock, which served as collateral for the loan.The loan is being repaid by Kaiser Federal Bank through discretionary contributions to the employee stock ownership plan over a period of ten years.The loan currently has a remaining term of approximately four years.Shares purchased by the employee stock ownership plan are held in a suspense account for allocation among the participants’ accounts as the loan is repaid. Contributions to the employee stock ownership plan and shares released from the unallocated suspense account in an amount proportional to the repayment of the employee stock ownership plan loan will be allocated to each eligible participant’s plan account, based on the ratio of each participant’s compensation to the total compensation of all eligible participants.Vested benefits will be payable generally upon the participants’ termination of employment, and will be paid in the form of common stock, or to the extent participants’ accounts contain cash, benefits will be paid in cash.However, participants have the right to elect to receive their benefits entirely in the form of cash or common stock, or a combination of both.Pursuant to FASB ASC Topic 718-40, we are required to record a compensation expense each year in an amount equal to the fair market value of the shares released from the suspense account. In connection with the conversion, the employee stock ownership plan is expected to purchase 6%of the total number of shares of Kaiser Federal Financial Group, Inc. common stock issued in the offering.When combined with the common stock that was purchased by the employee stock ownership plan in connection with the initial public offering, the total shares purchased by the plan will be less than 8% of the shares of Kaiser Federal Financial Group, Inc. that will be outstanding following the conversion, as required by the Office of Thrift Supervision regulations.We anticipate that the employee stock ownership plan will fund its stock purchase with a loan from Kaiser Federal Financial Group, Inc. equal to the aggregate purchase price of the common stock.This loan will be repaid principally through Kaiser Federal Bank’s contribution to the employee stock ownership plan and dividends payable on the common stock held by the employee stock ownership plan over the anticipated 12-year term of the loan.The interest rate for the employee stock ownership plan loan is expected to be an adjustable-rate equal to the prime rate, as published in The Wall Street Journal, on the closing date of the offering.Thereafter, the interest rate will adjust annually.It is expected that the original loan from K-Fed Bancorp to the employee stock ownership plan in connection with the initial public offering will be refinanced and rolled into the loan to be received by the employee stock ownership plan from Kaiser Federal Financial Group, Inc. in connection with the conversion. 62 The trustee will hold the shares purchased by the employee stock ownership plan in an unallocated suspense account, and shares will be released to the participants’ accounts as the loan is repaid, on a pro-rata basis.The trustee will allocate the shares released among the participants’ accounts on the basis of each participant’s proportional share of eligible plan compensation relative to all participants’ proportional share of eligible plan compensation.Following the consummation of the conversion, all shares of K-Fed Bancorp common stock currently held by the employee stock ownership plan will automatically be converted to shares of Kaiser Federal Financial Group, Inc. common stock pursuant to the exchange ratio. We reserve the right to purchase shares of common stock in the open market following the offering in order to fund all, or a portion of, the employee stock ownership plan.We also reserve the right to have the employee stock ownership plan purchase more than 6% of the shares of the common stock sold in the offering, if necessary, to complete the offering at the minimum of the offering range. 63 Potential Payments Upon Termination or Change in Control.The following table sets forth estimates of the amounts that would be payable to the named executive officers upon the executive’s voluntary resignation, early retirement, normal retirement, involuntary termination or resignation for “good reason,” termination of employment for “cause,” termination following a change in control, death or disability, if such termination were effective as of June 30, 2010.The table does not include vested or accrued benefits under tax-qualified benefit plans that are disclosed elsewhere in the proxy statement/prospectus.The actual amounts to be paid upon any future termination can only be determined at the time of such actual separation. Voluntary Resignation Early Retirement Normal Retirement Involuntary Termination or Resignation for “Good Reason” Involuntary Termination for Cause Termination after Change in
